Execution Version



SECURITIES PURCHASE AGREEMENT



SECURITIES PURCHASE AGREEMENT (this "Agreement"), dated as of August 4, 2020, by
and among Generex Biotechnology Corporation, a Delaware corporation, with
headquarters located at 10102 USA Today Way, Miramar, Florida 33025 (the
"Company"), and the investors listed on the Schedule of Buyers attached hereto
(individually, a "Buyer" and collectively, the "Buyers").



WHEREAS:



A. The Company and each Buyer is executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by Section
4(a)(2) of the Securities Act of 1933, as amended (the "1933 Act"), and Rule
506(b) of Regulation D ("Regulation D") as promulgated by the United States
Securities and Exchange Commission (the "SEC") under the 1933 Act.



B. Each Buyer wishes to purchase, and the Company wishes to sell, upon the terms
and conditions stated in this Agreement, (i) that aggregate number of shares of
the Company's common stock, par value $0.001 per share (the "Common Stock"), set
forth opposite such Buyer's name in column (3) on the Schedule of Buyers (which
aggregate amount for all Buyers together shall be 5,102,040 shares of Common
Stock and shall collectively be referred to herein as the "Common Shares"), (ii)
warrants, in substantially the form attached hereto as Exhibit A (the "Series A
Warrants"), representing the right to acquire that number of shares of Common
Stock in accordance with its terms and conditions (as exercised, collectively,
the "Series A Warrant Shares"), (iii) warrants, in substantially the form
attached hereto as Exhibit B (the "Series B Warrants"), representing the right
to acquire that number of shares of Common Stock in accordance with its terms
and conditions (as exercised, collectively, the "Series B Warrant Shares"), (iv)
warrants, in substantially the form attached hereto as Exhibit C (the "Series C
Warrants"), representing the right to acquire that number of shares of Common
Stock in accordance with its terms and conditions (as exercised, collectively,
the "Series C Warrant Shares") and (v) warrants, in substantially the form
attached hereto as Exhibit D (the "Series D Warrants" and, together with the
Series A Warrants, Series B Warrants and Series C Warrants, the "Warrants"),
representing the right to acquire that number of shares of Common Stock in
accordance with its terms and conditions (as exercised, collectively, the
"Series D Warrant Shares" and, together with the Series A Warrant Shares, Series
B Warrant Shares and Series C Warrant Shares, the "Warrant Shares").



C. Contemporaneously with the execution and delivery of this Agreement, the
parties hereto are executing and delivering a Registration Rights Agreement, in
substantially the form attached hereto as Exhibit E (the "Registration Rights
Agreement"), pursuant to which the Company has agreed to provide certain
registration rights with respect to the Registrable Securities (as defined in
the Registration Rights Agreement) under the 1933 Act and the rules and
regulations promulgated thereunder, and applicable state securities laws.



D. The Common Shares, the Warrants and the Warrant Shares collectively are
referred to herein as the "Securities".

1





NOW, THEREFORE, the Company and each Buyer hereby agree as follows:



1. PURCHASE AND SALE OF COMMON SHARES AND WARRANTS.



(a) Purchase of Common Shares and Warrants. Subject to the satisfaction (or
waiver) of the conditions set forth in Sections 6 and 7 below, the Company shall
issue and sell to each Buyer, and each Buyer severally, but not jointly, agrees
to purchase from the Company on the Closing Date (as defined below), (i) the
number of Common Shares as is set forth opposite such Buyer's name in column (3)
on the Schedule of Buyers, along with (ii) Series A Warrants to acquire Series A
Warrant Shares in accordance with its terms and conditions, (iii) Series B
Warrants to acquire Series B Warrant Shares in accordance with its terms and
conditions, (iv) Series C Warrants to acquire Series C Warrant Shares in
accordance with its terms and conditions and (v) Series D Warrants to acquire
Series D Warrant Shares in accordance with its terms and conditions (the
"Closing").



(b) Closing. The date and time of the Closing (the "Closing Date") shall be
10:00 a.m., New York City time, on the date hereof (or such other date and time
as is mutually agreed to by the Company and each Buyer) after notification of
satisfaction (or waiver) of the conditions to the Closing set forth in Sections
6 and 7 below, at the offices of Schulte Roth & Zabel LLP, 919 Third Avenue, New
York, New York 10022. The Closing may also be undertaken remotely by electronic
transfer of Closing documentation.



(c) Purchase Price. The purchase price for the Common Shares and the related
Warrants to be purchased by each Buyer at the Closing shall be the amount set
forth opposite such Buyer's name in column (4) of the Schedule of Buyers (the
"Purchase Price").



(d) Form of Payment. On the Closing Date, (i) each Buyer shall pay its
respective Purchase Price (less, in the case of Anson Investments Master Fund LP
(the "Lead Investor"), any amounts withheld pursuant to Section 4(g)) to the
Company for the Common Shares and the Warrants to be issued and sold to such
Buyer at the Closing by wire transfer of immediately available funds in
accordance with the Company's written wire instructions and

(ii) the Company shall issue to each Buyer in book-entry form such number of
Common Shares such Buyer is purchasing as is set forth opposite such Buyer's
name in column (3) of the Schedule of Buyers and deliver to such Buyer a copy
from the Company's books and records evidencing such issuance, (w) a Series A
Warrant pursuant to which such Buyer shall have the right to acquire Series A
Warrant Shares in accordance with its terms and conditions, (x) a Series B
Warrant pursuant to which such Buyer shall have the right to acquire Series B
Warrant Shares in accordance with its terms and conditions (y) a Series C
Warrant pursuant to which such Buyer shall have the right to acquire Series C
Warrant Shares in accordance with its terms and conditions and (z) a Series D
Warrant pursuant to which such Buyer shall have the right to acquire Series D
Warrant Shares in accordance with its terms and conditions, in each case, duly
executed on behalf of the Company and registered in the name of such Buyer or
its designee.



2





2. BUYER'S REPRESENTATIONS AND WARRANTIES. Each Buyer, severally and not
jointly, represents and warrants with respect to only itself to the Company
that:

(a) No Public Sale or Distribution. Such Buyer is (i) acquiring the Common
Shares and the Warrants and (ii) upon exercise of the Warrants (other than
pursuant to a Cashless Exercise (as defined in the Warrants)) will acquire the
Warrant Shares issuable upon exercise of the Warrants, for its own account and
not with a view towards, or for resale in connection with, the public sale or
distribution thereof, except pursuant to sales registered or exempted under the
1933 Act; provided, however, that by making the representations herein, such
Buyer does not agree to hold any of the Securities for any minimum or other
specific term and reserves the right to dispose of the Securities at any time in
accordance with or pursuant to a registration statement or an exemption under
the 1933 Act. Such Buyer is acquiring the Securities hereunder in the ordinary
course of its business. Such Buyer does not presently have any agreement or
understanding, directly or indirectly, with any Person (as defined below) to
distribute any of the Securities. For purposes of this Agreement, "Person" means
an individual, a limited liability company, a partnership, a joint venture, a
corporation, a trust, an unincorporated organization, any other entity and any
governmental entity or any department or agency thereof.



(b) Accredited Investor Status. Such Buyer is an "accredited investor" as that
term is defined in Rule 501(a) of Regulation D.



(c) Reliance on Exemptions. Such Buyer understands that the Securities are being
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and such Buyer's
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of such Buyer set forth herein in order to determine the
availability of such exemptions and the eligibility of such Buyer to acquire the
Securities.

(d) Information. Such Buyer and its advisors, if any, have been furnished with
all materials relating to the business, finances and operations of the Company
and materials relating to the offer and sale of the Securities that have been
requested by such Buyer. Such Buyer and its advisors, if any, have been afforded
the opportunity to ask questions of the Company. Neither such inquiries nor any
other due diligence investigations conducted by such Buyer or its advisors, if
any, or its representatives shall modify, amend or affect such Buyer's right to
rely on the Company's representations and warranties contained herein. Such
Buyer understands that its investment in the Securities involves a high degree
of risk. Such Buyer has sought such accounting, legal and tax advice as it has
considered necessary to make an informed investment decision with respect to its
acquisition of the Securities.



(e) No Governmental Review. Such Buyer understands that no United States federal
or state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Securities or the fairness or
suitability of the investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.

3





(f) Transfer or Resale. Such Buyer understands that except as provided in the
Registration Rights Agreement: (i) the Securities have not been and are not
being registered under the 1933 Act or any state securities laws, and may not be
offered for sale, sold, assigned or transferred unless (A) subsequently
registered thereunder, (B) such Buyer shall have delivered to the Company an
opinion of counsel, in a form reasonably acceptable to the Company, to the
effect that such Securities to be sold, assigned or transferred may be sold,
assigned or transferred pursuant to an exemption from such registration, or (C)
such Buyer provides the Company with reasonable assurance that such Securities
can be sold, assigned or transferred pursuant to Rule 144 or Rule 144A
promulgated under the 1933 Act, as amended, (or a successor rule thereto)
(collectively, "Rule 144") or to an accredited investor in a private transaction
exempt from the registration requirements of the 1933 Act; (ii) any sale of the
Securities made in reliance on Rule 144 may be made only in accordance with the
terms of Rule 144 and further, if Rule 144 is not applicable, any resale of the
Securities under circumstances in which the seller (or the Person through whom
the sale is made) may be deemed to be an underwriter (as that term is defined in
the 1933 Act) may require compliance with some other exemption under the 1933
Act or the rules and regulations of the SEC thereunder; and (iii) neither the
Company nor any other Person is under any obligation to register the Securities
under the 1933 Act or any state securities laws or to comply with the terms and
conditions of any exemption thereunder. Notwithstanding the foregoing, the
Securities may be pledged in connection with a bona fide margin account or other
loan or financing arrangement secured by the Securities and such pledge of
Securities shall not be deemed to be a transfer, sale or assignment of the
Securities hereunder, and no Buyer effecting a pledge of Securities shall be
required to provide the Company with any notice thereof or otherwise make any
delivery to the Company pursuant to this Agreement or any other Transaction
Document (as defined in Section 3(b)), including, without limitation, this
Section 2(f).

(g) Legends. Such Buyer understands that the certificates or other instruments
or book-entry accounts representing the Common Shares and the Warrants and,
until such time as the resale of the Common Shares and the Warrant Shares have
been registered under the 1933 Act as contemplated by the Registration Rights
Agreement, the stock certificates representing the Warrant Shares, except as set
forth below, shall bear a restrictive legend in substantially the following form
(and a stop-transfer order may be placed against transfer of such stock
certificates):

[NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN][THE
SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN] REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL SELECTED

4



BY THE HOLDER, IN A FORM REASONABLY ACCEPTABLE TO THE COMPANY, THAT REGISTRATION
IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD OR ELIGIBLE TO BE SOLD (X)
PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT OR (Y) TO AN ACCREDITED
INVESTOR IN A PRIVATE TRANSACTION. NOTWITHSTANDING THE FOREGOING, THE SECURITIES
MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR
FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the Securities upon which it is
stamped or issue to such holder by electronic delivery at the applicable balance
account at The Depository Trust Company ("DTC"), if (i) such Securities are
registered for resale under the 1933 Act, (ii) in connection with a sale,
assignment or other transfer, such holder provides the Company with an opinion
of counsel, in a form reasonably acceptable to the Company, to the effect that
such sale, assignment or transfer of the Securities may be made without
registration under the applicable requirements of the 1933 Act, or (iii) the
Securities can be sold, assigned or transferred pursuant to Rule 144 or to an
accredited investor in a private transaction exempt from the registration
requirements of the 1933 Act; provided; however, in the case of the foregoing
clause (iii) the holder of the Securities shall provide a Rule 144
representation letter to the Transfer Agent, in the form attached hereto as
Exhibit F. The Company shall be responsible for the fees of its transfer agent
and all DTC fees associated with such issuance. If the Company shall fail for
any reason or for no reason to issue to the holder of the Securities within two
(2) Trading Days (as defined in the Warrants) after the occurrence of any of (i)
through

(iii) above, including the proviso contained in (iii) (the initial date of such
occurrence, the "Legend Removal Date"), a certificate without such legend to
such holder or to issue such Securities to such holder by electronic delivery at
the applicable balance account at DTC, and if on or after such Trading Day the
holder purchases (in an open market transaction or otherwise) Common Stock to
deliver in satisfaction of a sale by the holder of such Securities that the
holder anticipated receiving without legend from the Company (a "Buy-In"), then
the Company shall, within two (2) Trading Days after the holder's request and in
the holder's discretion, either (i) pay cash to the holder in an amount equal to
the holder's total purchase price (including brokerage commissions, if any) for
the Common Stock so purchased (the "Buy-In Price"), at which point the Company's
obligation to deliver such unlegended Securities shall terminate, or (ii)
promptly honor its obligation to deliver to the holder such unlegended
Securities as provided above and pay cash to the holder in an amount equal to
the excess (if any) of the Buy-In Price over the product of (A) such number of
shares of Common Stock, times (B) any trading price of the Common Stock selected
by the Holder in writing as in effect at any time during the period beginning on
the applicable Legend Removal Date and the date the Company makes the applicable
cash payment. The Company shall be responsible for the fees of its transfer
agent and all DTC fees associated with such issuance.

(h) Validity; Enforcement. This Agreement and the Registration Rights Agreement
have been duly and validly authorized, executed and delivered on behalf of such
Buyer and shall constitute the legal, valid and binding obligations of such
Buyer enforceable

5



against such Buyer in accordance with their respective terms, except as such
enforceability may be limited by general principles of equity or to applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation and other
similar laws relating to, or affecting generally, the enforcement of applicable
creditors' rights and remedies.

(i) No Conflicts. The execution, delivery and performance by such Buyer of this
Agreement and the Registration Rights Agreement and the consummation by such
Buyer of the transactions contemplated hereby and thereby will not (i) result in
a violation of the organizational documents of such Buyer or (ii) conflict with,
or constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which such Buyer is a party, or (iii) result in a violation of any
law, rule, regulation, order, judgment or decree (including federal and state
securities laws) applicable to such Buyer, except in the case of clauses (ii)
and (iii) above, for such conflicts, defaults, rights or violations which would
not, individually or in the aggregate, reasonably be expected to have a material
adverse effect on the ability of such Buyer to perform its obligations
hereunder.

3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.



The Company represents and warrants to each of the Buyers that, as of the date
hereof and as of the Closing Date:

(a) Organization and Qualification. Each of the Company and its "Subsidiaries"
(which for purposes of this Agreement means any entity in which the Company,
directly or indirectly, owns any of the capital stock or holds an equity or
similar interest; provided; however, that any entities that, individually or in
the aggregate, hold less than $5,000 in assets and/or incurred less than $5,000
in debt and liabilities (subordinated, contingent or otherwise) shall not be
included in the definition of "Subsidiaries") are entities duly organized and
validly existing and in good standing under the laws of the jurisdiction in
which they are formed, and have the requisite power and authorization to own
their properties and to carry on their business as now being conducted and as
presently proposed to be conducted; except that the Company is not in good
standing in the State of Delaware solely due to its failure to pay franchise
taxes assessed against it in the State of Delaware in the amount of $170,497.86
(the "Franchise Tax Payment Amount"); provided, however, that the Company hereby
represents and warrants that such failure began on March 1, 2020 and such
failure has not caused the Certificate of Incorporation of the Company to become
void. From and after the payment of the Franchise Tax Payment Amount in
accordance with Section 4(d), the Company will be in good standing in the State
of Delaware. Each of the Company and its Subsidiaries is duly qualified as a
foreign entity to do business and is in good standing in every jurisdiction in
which its ownership of property or the nature of the business conducted by it
makes such qualification necessary, except to the extent that the failure to be
so qualified or be in good standing would not reasonably be expected to have a
Material Adverse Effect. As used in this Agreement, "Material Adverse Effect"
means any material adverse effect on the business, properties, assets,
liabilities, operations, results of operations, condition (financial or
otherwise) or prospects of the Company and its Subsidiaries, taken as a whole,
or on the transactions contemplated hereby or on the other Transaction Documents
(as defined below) or by the agreements and instruments to be entered into in
connection herewith or therewith, or on the

6



authority or ability of the Company to perform any of its obligations under any
of the Transaction Documents (as defined below). The Company has no Subsidiaries
except as set forth in Schedule 3(a). The outstanding shares of capital stock of
each of the Subsidiaries have been duly authorized and validly issued, are fully
paid and non-assessable and are owned by the Company or another Subsidiary free
and clear of all liens, encumbrances and equities and claims; and no options,
warrants or other rights to purchase, agreements or other obligations to issue
or other rights to convert any obligations into shares of capital stock or
ownership interests in the Subsidiaries are outstanding.

(b) Authorization; Enforcement; Validity. The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement, the Warrants, the Registration Rights Agreement, the Lock-Up
Agreements (as defined in Section 7(x)), the Irrevocable Transfer Agent
Instructions (as defined in Section 5(b)), and each of the other agreements
entered into by the parties hereto in connection with the transactions
contemplated by this Agreement (collectively, the "Transaction Documents") and
to issue the Securities in accordance with the terms hereof and thereof. The
execution and delivery of this Agreement and the other Transaction Documents by
the Company and the consummation by the Company of the transactions contemplated
hereby and thereby, including, without limitation, the issuance of the Common
Shares and the Warrants and the reservation for issuance and the issuance of the
Warrant Shares issuable upon exercise of the Warrants have been duly authorized
by the Company's Board of Directors and (other than the filing with the SEC of
one or more Registration Statements (as defined in the Registration Rights
Agreement) in accordance with the requirements of the Registration Rights
Agreement, a Form D with the SEC and any other filings as may be required by any
state securities agencies) no further filing, consent or authorization is
required by the Company, its Board of Directors or its stockholders. This
Agreement and the other Transaction Documents have been duly executed and
delivered by the Company, and constitute the legal, valid and binding
obligations of the Company, enforceable against the Company in accordance with
their respective terms, except as such enforceability may be limited by general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation or similar laws relating to, or affecting generally, the
enforcement of applicable creditors' rights and remedies.

(c) Issuance of Securities. The issuance of the Common Shares and the Warrants
are duly authorized and, upon issuance in accordance with the terms of the
Transaction Documents, the Common Shares and the Warrants shall be validly
issued and free from all preemptive or similar rights (except for those which
have been validly waived prior to the date hereof), taxes, liens and charges and
other encumbrances with respect to the issue thereof and the Common Shares shall
be fully paid and nonassessable with the holders being entitled to all rights
accorded to a holder of Common Stock. As of the Closing Date, a number of shares
of Common Stock shall have been duly authorized and reserved for issuance of not
less than the sum of (x) the maximum number of Series A Warrant Shares issuable
pursuant to the Series A Warrants assuming with respect to the last sentence of
Section 1(b) of the Series A Warrants that the Exercise Price (as defined in the
Series A Warrant) is equal to the Reset Floor Price (as defined in the Series D
Warrant), without giving effect to any limitation on exercise set forth therein,
and (y) the number of Series D Warrant Shares issuable pursuant to the Series D
Warrants assuming that the Maximum Eligibility Number (as defined in the Series
D Warrant) is determined based on a Reset Price equal to the Reset Floor Price
without giving

7



effect to any limitation on exercise set forth therein without giving effect to
any limitation on exercise set forth therein; provided that the Maximum
Eligibility Number (as defined in the Series D Warrant) is only with respect to
the Common Stock issued on the Closing Date, without giving effect to any
limitation on exercise set forth therein, in each case, as adjusted for stock
splits, stock dividends, recapitalizations, reorganizations, reclassification,
combinations, reverse stock splits or other similar events occurring after the
date hereof (such number of shares of Common Stock, which shall not be less than
110,000,000, the "Initial Required Reserve Amount"). From and after the exercise
of the Series A Warrants, a number of shares of Common Stock shall have been
duly authorized and reserved for issuance of not less than the number of shares
of Common Stock issuable pursuant to the Series A Warrants, the Series B
Warrants, the Series C Warrants and the Series D Warrants equal to the greater
of

(i) the sum of (x) the maximum number of Series A Warrant Shares and Series B
Warrant Shares issuable pursuant to the Series A Warrants and Series B Warrants
assuming with respect to the last sentence of Section 1(b) of each of the Series
A Warrants and Series B Warrants that the Exercise Price (as defined in the
Series A Warrant and Series B Warrant (as applicable)) is equal to the Reset
Floor Price (as defined in the Series D Warrant), in each case, without giving
effect to any limitation on exercise set forth therein, (y) the number of Series
C Warrant Shares issuable pursuant to the Series C Warrants assuming that (A)
the Maximum Eligibility Number (as defined in the Series C Warrant) is
determined based on a Reset Price (as defined in the Series D Warrant) equal to
the Reset Floor Price, (B) the Series B Warrants are exercised in full by paying
the applicable Aggregate Exercise Price (as defined in the Series B Warrants) in
cash and (C) the Series D Warrants are exercised in full by paying the
applicable Aggregate Exercise Price (as defined in the Series D Warrants) in
cash, in each case, without giving effect to any limitation on exercise set
forth therein and (z) the number of Series D Warrant Shares issuable pursuant to
the Series D Warrants assuming that the Maximum Eligibility Number (as defined
in the Series D Warrant) is determined based on a Reset Price equal to the Reset
Floor Price without giving effect to any limitation on exercise set forth
therein without giving effect to any limitation on exercise set forth therein
and (ii) 100% of the number of shares of Common Stock issuable upon exercise of
the Warrants, without giving effect to any limitation on exercise set forth
therein, in each case, as adjusted for stock splits, stock dividends,
recapitalizations, reorganizations, reclassification, combinations, reverse
stock splits or other similar events occurring after the date hereof; provided
that, in each case, less the number of shares of Common Stock which have already
been issued to the Holder upon exercise of a Warrant (the "Required Reserve
Amount"). Upon exercise of the Warrants in accordance with the Warrants, the
Warrant Shares when issued will be validly issued, fully paid and nonassessable
and free from all preemptive or similar rights, taxes, liens, charges and other
encumbrances with respect to the issue thereof, with the holders being entitled
to all rights accorded to a holder of Common Stock. Assuming the accuracy of
each of the representations and warranties set forth in Section 2 of this
Agreement, the offer and issuance by the Company of the Securities is exempt
from registration under the 1933 Act.

(d) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the issuance of
the Common Shares and the Warrants and reservation for issuance and issuance of
the Warrant Shares) will not (i) result in a violation of the Certificate of
Incorporation (as defined below) or Bylaws (as defined below) or other
organizational documents of the Company or any of its Subsidiaries,

8



any capital stock of the Company or any of its Subsidiaries or the articles of
association or bylaws of the Company or any of its Subsidiaries or (ii) conflict
with, or constitute a default (or an event which with notice or lapse of time or
both would become a default) in any respect under, or give to others any rights
of termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which the Company or any of its Subsidiaries is a
party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including foreign, federal and state securities laws and
regulations and the rules and regulations of the OTC QB market (the "Principal
Market") and including all applicable foreign, federal, state laws, rules and
regulations) applicable to the Company or any of its Subsidiaries or by which
any property or asset of the Company or any of its Subsidiaries is bound or
affected.

(e) Consents. The Company is not required to obtain any consent from,
authorization or order of, or make any filing or registration with (other than
the filing with the SEC of one or more Registration Statements in accordance
with the requirements of the Registration Rights Agreement, a Form D with the
SEC and any other filings as may be required by any state securities agencies),
any court, governmental agency or any regulatory or self-regulatory agency or
any other Person in order for it to execute, deliver or perform any of its
obligations under or contemplated by the Transaction Documents, in each case, in
accordance with the terms hereof or thereof. All consents, authorizations,
orders, filings and registrations which the Company is required to obtain
pursuant to the preceding sentence have been obtained or effected on or prior to
the Closing Date (or in the case of filings detailed above, will be made timely
after the Closing Date), and the Company is unaware of any facts or
circumstances which might prevent the Company from obtaining or effecting any of
the registration, application or filings contemplated by the Transaction
Documents. The Company is not in violation of the listing requirements of the
Principal Market and has no knowledge of any facts or circumstances which would
reasonably lead to delisting or suspension of the Common Stock in the
foreseeable future. The issuance by the Company of the Securities shall not have
the effect of delisting or suspending the Common Stock from the Principal
Market.

(f) Acknowledgment Regarding Buyer's Purchase of Securities. The Company
acknowledges and agrees that each Buyer is acting solely in the capacity of an
arm's length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and that no Buyer is (i) an officer
or director of the Company or any of its Subsidiaries, (ii) an "affiliate" of
the Company or any of its Subsidiaries (as defined in Rule

144) or (iii) to the knowledge of the Company, a "beneficial owner" of more than
10% of the Common Stock (as defined for purposes of Rule 13d-3 of the Securities
Exchange Act of 1934, as amended (the "1934 Act")). The Company further
acknowledges that no Buyer is acting as a financial advisor or fiduciary of the
Company or any of its Subsidiaries (or in any similar capacity) with respect to
the Transaction Documents and the transactions contemplated hereby and thereby,
and any advice given by a Buyer or any of its representatives or agents in
connection with the Transaction Documents and the transactions contemplated
hereby and thereby is merely incidental to such Buyer's purchase of the
Securities. The Company further represents to each Buyer that the Company's
decision to enter into the Transaction Documents has been based solely on the
independent evaluation by the Company and its representatives.

9



(g) No General Solicitation; Placement Agent's Fees. Neither the Company, nor
any of its Subsidiaries or affiliates, nor any Person acting on its or their
behalf, has engaged in any form of general solicitation or general advertising
(within the meaning of Regulation D) in connection with the offer or sale of the
Securities. The Company shall be responsible for the payment of any placement
agent's fees, financial advisory fees, or brokers' commissions (other than for
Persons engaged by any Buyer or its investment advisor) relating to or arising
out of the transactions contemplated hereby, including, without limitation,
placement agent fees payable to Dawson James Securities, Inc. (the "Placement
Agent") in connection with the sale of the Securities. The Company shall pay,
and hold each Buyer harmless against, any liability, loss or expense (including,
without limitation, attorney's fees and out-of-pocket expenses) arising in
connection with any such claim. The Company acknowledges that it has engaged the
Placement Agent in connection with the sale of the Securities. Other than the
Placement Agent, neither the Company nor any of its Subsidiaries has engaged any
placement agent or other agent in connection with the offer or sale of the
Securities.

(h) No Integrated Offering. None of the Company, its Subsidiaries or any of
their affiliates, nor any Person acting on their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would require registration of the
issuance of any of the Securities under the 1933 Act, whether through
integration with prior offerings or otherwise, or cause this offering of the
Securities to require approval of stockholders of the Company for purposes of
the 1933 Act or any applicable stockholder approval provisions, including,
without limitation, under the rules and regulations of any exchange or automated
quotation system on which any of the securities of the Company are listed or
designated for quotation. None of the Company, its Subsidiaries, their
affiliates nor any Person acting on their behalf will take any action or steps
that would require registration of the issuance of any of the Securities under
the 1933 Act or cause the offering of any of the Securities to be integrated
with other offerings for purposes of any such applicable stockholder approval
provisions.

(i) Application of Takeover Protections; Rights Agreement. The Company and its
Board of Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, interested stockholder, business
combination, poison pill (including, without limitation, any distribution under
a rights agreement) or other similar anti- takeover provision under the Articles
of Incorporation, Bylaws or other organizational documents or the laws of the
jurisdiction of its formation which is or could become applicable to any Buyer
as a result of the transactions contemplated by this Agreement, including,
without limitation, the Company's issuance of the Securities and any Buyer's
ownership of the Securities. The Company and its Board of Directors have taken
all necessary action, if any, in order to render inapplicable any stockholder
rights plan or similar arrangement relating to accumulations of beneficial
ownership of Common Stock or a change in control of the Company or any of its
Subsidiaries.

(j) SEC Documents; Financial Statements. Except as disclosed in Schedule 3(j),
during the two (2) years prior to the date hereof, the Company has timely filed
all reports, schedules, forms, statements and other documents required to be
filed by it with the SEC pursuant to the reporting requirements of the 1934 Act
(all of the foregoing filed prior to the date hereof or prior to the Closing
Date, and all exhibits included therein and financial

10



statements, notes and schedules thereto and documents incorporated by reference
therein being hereinafter referred to as the "SEC Documents"). The Company has
delivered to the Buyers or their respective representatives true, correct and
complete copies of the SEC Documents not available on the EDGAR system. As of
their respective filing dates, the SEC Documents complied in all material
respects with the requirements of the 1934 Act applicable to the Company and the
rules and regulations of the SEC promulgated thereunder applicable to the SEC
Documents, and none of the SEC Documents, at the time they were filed with the
SEC, contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. As of their respective filing dates, the financial
statements of the Company included in the SEC Documents complied as to form in
all material respects with applicable accounting requirements and the published
rules and regulations of the SEC with respect thereto. Such financial statements
have been prepared in accordance with U.S. generally accepted accounting
principles, consistently applied during the periods involved ("GAAP") (except
(i) as may be otherwise indicated in such financial statements or the notes
thereto, or (ii) in the case of unaudited interim statements, to the extent they
may exclude footnotes or may be condensed or summary statements) and fairly
present in all material respects the financial position of each of the Company
and its Subsidiaries, on a consolidated basis, at the respective dates thereof
and the results of its operations and cash flows for the periods indicated,
except that the unaudited interim financial statements will be subject to normal
year-end adjustments which will not be material, either individually or in the
aggregate. No other information provided by or on behalf of the Company to any
of the Buyers which is not included in the SEC Documents (including, without
limitation, information referred to in Section 2(d) of this Agreement or in the
disclosure schedules to this Agreement) contains any untrue statement of a
material fact or omits to state any material fact necessary in order to make the
statements therein, in the light of the circumstance under which they are or
were made, not misleading.

(k) Absence of Certain Changes. Except as disclosed in reports, schedules,
forms, statements and other documents required to be filed by it with the SEC
pursuant to the reporting requirements of the 1934 Act or any registration
statement filed pursuant to the 1933 Act (all of the foregoing filed prior to
the date hereof or prior to the Closing Date, and all exhibits included therein
and financial statements, notes and schedules thereto and documents incorporated
by reference therein being hereinafter referred to as the "SEC Filings"), since
July 31, 2019, there has been no material adverse change and no material adverse
development in the business, assets, liabilities, properties, operations,
condition (financial or otherwise), results of operations or prospects of the
Company or any of its Subsidiaries. Except as disclosed in the SEC Filings,
since July 31, 2019, neither the Company nor any of its Subsidiaries has (i)
declared or paid any dividends, (ii) sold any assets, individually or in the
aggregate, in excess of $100,000 outside of the ordinary course of business or
(iii) had capital expenditures, individually or in the aggregate, in excess of
$100,000. Neither the Company nor any of its Subsidiaries has taken any steps to
seek protection pursuant to any law or statute relating to bankruptcy,
insolvency, reorganization, receivership, liquidation or winding up, nor does
the Company or any of its Subsidiaries have any knowledge or reason to believe
that any of its creditors intend to initiate involuntary bankruptcy proceedings
or any actual knowledge of any fact which would reasonably lead a creditor to do
so. The Company and its Subsidiaries, individually and on a consolidated basis,
are not as of the date hereof, and after giving effect

11



to the transactions contemplated hereby to occur at the Closing, will not be
Insolvent (as defined below). For purposes of this Section 3(k), "Insolvent"
means, with respect to any Person, (i) the present fair saleable value of such
Person's assets is less than the amount required to pay such Person's total
Indebtedness (as defined in Section 3(r)), (ii) such Person is unable to pay its
debts and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured, (iii) such Person intends to incur or
believes that it will incur debts that would be beyond its ability to pay as
such debts mature or (iv) such Person has unreasonably small capital with which
to conduct the business in which it is engaged as such business is now conducted
and is proposed to be conducted.

(l) No Undisclosed Events, Liabilities, Developments or Circumstances. No event,
liability, development or circumstance has occurred or exists, or is
contemplated to occur with respect to the Company, its Subsidiaries or their
respective business, properties, prospects, operations or financial condition,
that would be required to be disclosed by the Company under applicable
securities laws on a registration statement on Form S-1 filed with the SEC
relating to an issuance and sale by the Company of its Common Stock and which
has not been publicly announced.

(m) Conduct of Business; Regulatory Permits. Neither the Company nor any of its
Subsidiaries is in violation of any term of or in default under its Certificate
of Incorporation, any certificate of designations, preferences or rights of any
other outstanding series of preferred stock of the Company or any of its
Subsidiaries or Bylaws or their organizational charter, certificate of formation
or certificate of incorporation or bylaws, respectively. Neither the Company nor
any of its Subsidiaries is in violation of any judgment, decree or order or any
statute, ordinance, rule or regulation applicable to the Company or any of its
Subsidiaries, and neither the Company nor any of its Subsidiaries will conduct
its business in violation of any of the foregoing, except in all cases for
possible violations which would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. The Company and each
of its Subsidiaries possess all certificates, authorizations and permits issued
by the appropriate foreign, federal or state regulatory authorities necessary to
conduct their respective businesses, except where the failure to possess such
certificates, authorizations or permits would not have, individually or in the
aggregate, a Material Adverse Effect, and neither the Company nor any such
Subsidiary has received any notice of proceedings relating to the revocation or
modification of any such certificate, authorization or permit. Without limiting
the generality of the foregoing, the Company is not in violation of any of the
rules, regulations or requirements of the Principal Market and has no knowledge
of any facts or circumstances that would reasonably lead to delisting or
suspension of the Common Stock by the Principal Market in the foreseeable
future. During the two (2) years prior to the date hereof, (i) the Common Stock
have been listed or designated for quotation on the Principal Market, (ii)
trading in the Common Stock has not been suspended by the SEC or the Principal
Market and (iii) the Company has received no communication, written or oral,
from the SEC or the Principal Market regarding the suspension or delisting of
the Common Stock from the Principal Market.

(n) Sarbanes-Oxley Act. The Company is in compliance with any and all applicable
requirements of the Sarbanes-Oxley Act of 2002, as amended, that are effective
as of the date hereof, and any and all applicable rules and regulations
promulgated by the SEC thereunder that are effective as of the date hereof.

12



(o) Transactions With Affiliates. Except as set forth in Schedule 3(o), none of
the officers, directors or employees of the Company or any of its Subsidiaries
is presently a party to any transaction with the Company or any of its
Subsidiaries (other than for ordinary course services as employees, officers or
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any such
officer, director or employee or, to the knowledge of the Company or any of its
Subsidiaries, any corporation, partnership, trust or other Person in which any
such officer, director, or employee has a substantial interest or is an
employee, officer, director, trustee or partner.

(p) IMAGE OMITTEDEquity Capitalization. As of the date hereof, the authorized
capital stock of the Company consists of (i) 750,000,000 shares of Common Stock,
of which as of the date hereof, of which 82,163,276 shares are issued and
outstanding, 2,818,830 and 230,892,975 shares are available under the Company's
2006 stock option plan and 2017 stock option plan, respectively and
approximately 33,432,379 (but in any event no more than 33,832,379) shares are
reserved for issuance pursuant to securities (other than the aforementioned
options and Warrants) exercisable or exchangeable for, or convertible into,
Common Stock and (ii) 1,000,000 shares of preferred stock, par value $0.001 per
share, of which as of the date hereof, none are issued and outstanding. No
Common Stock are held in treasury. All of such outstanding shares are duly
authorized and have been, or upon issuance will be, validly issued and are fully
paid and nonassessable. 7,168,236 shares of the Company's issued and outstanding
Common Stock on the date hereof are owned by Persons who are "affiliates" (as
defined in Rule 405 of the 1933 Act) of the Company or any of its Subsidiaries.
(i) Except as disclosed in Schedule 3(p)(i), hereto, none of the Company's or
any Subsidiary's capital stock is subject to preemptive rights or any other
similar rights or any liens or encumbrances suffered or permitted by the Company
or any Subsidiary; (ii) except as disclosed on page 35 of the Company’s
Registration Statement on Form S-1 (Registration Statement No. 333-23561), filed
on June 15, 2020, there are no outstanding options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, or exercisable or exchangeable for, any
capital stock of the Company or any of its Subsidiaries, or contracts,
commitments, understandings or arrangements by which the Company or any of its
Subsidiaries is or may become bound to issue additional capital stock of the
Company or any of its Subsidiaries or options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, or exercisable or exchangeable for, any
capital stock of the Company other than de minimis amounts or any of its
Subsidiaries other than in material amounts; (iii) except as disclosed on pages
41 through 48 of the Company’s Registration Statement on Form S-1 (Registration
Statement No. 333- 23561), filed on June 15, 2020 (the “Form S-1 Debt
Disclosure”), there are no outstanding debt securities, notes, credit
agreements, credit facilities or other agreements, documents or instruments
evidencing Indebtedness of the Company or any of its Subsidiaries or by which
the Company or any of its Subsidiaries is or may become bound (other than in the
case of Subsidiaries only, any Indebtedness that would not be material relative
to the Company); (iv) except as disclosed in Schedule 3(p)(ii), there are no
financing statements securing obligations in any amounts filed in connection
with the Company or any of its Subsidiaries; (v), except as disclosed in
Schedule 3(p)(iii), there are no agreements or arrangements (other than pursuant
to the Registration Rights Agreement) under which the Company or any of its
Subsidiaries is obligated to register the sale of any of their securities under
the 1933 Act; (vi) except as

13



disclosed in Schedule 3(p)(iv), there are no outstanding securities or
instruments of the Company or any of its Subsidiaries which contain any
redemption or similar provisions, and there are no contracts, commitments,
understandings or arrangements by which the Company may become bound to redeem a
security of the Company or any of its Subsidiaries; (vii) except as disclosed in
Schedule 3(p)(v), there are no securities or instruments of the Company or any
of its Subsidiaries containing anti-dilution or similar provisions that will be
triggered by the issuance of the Securities; (viii) except as disclosed in
Schedule 3(p)(vi), neither the Company nor any Subsidiary has any stock
appreciation rights or "phantom stock" plans or agreements or any similar plan
or agreement; and (ix) neither the Company nor any of its Subsidiaries have any
liabilities or obligations required to be disclosed in the SEC Documents which
are not so disclosed in the SEC Documents, other than those incurred in the
ordinary course of the Company's or its Subsidiaries' respective businesses and
which, individually or in the aggregate, do not or could not have a Material
Adverse Effect. True, correct and complete copies of the Company's certificate
of incorporation, as amended or restated and as in effect on the date hereof
(the "Certificate of Incorporation"), and the Company's bylaws, as amended and
as in effect on the date hereof (the "Bylaws"), and the terms of all securities
convertible into, or exercisable or exchangeable for, Common Stock and the
material rights of the holders thereof in respect thereto have heretofore been
filed as part of the SEC Filings.

(q) Indebtedness and Other Contracts. Neither the Company nor any of its
Subsidiaries, (i) except as disclosed in the Form S-1 Debt Disclosure, has any
outstanding Indebtedness (as defined below) (other than in the case of
Subsidiaries only, any Indebtedness that would not be material relative to the
Company), (ii) except for the Indebtedness described in the Form S-1 Debt
Disclosure, is a party to any contract, agreement or instrument, the violation
of which, or default under which, by the other party(ies) to such contract,
agreement or instrument would reasonably be expected to result in a Material
Adverse Effect, (iii) except as disclosed in Schedule 3(q), is in violation of
any term of, or in default under, any contract, agreement or instrument relating
to any Indebtedness, except where such violations and defaults would not result,
individually or in the aggregate, in a Material Adverse Effect, or (iv) except
for the Indebtedness described in the Form S-1 Debt Disclosure,, is a party to
any contract, agreement or instrument relating to any Indebtedness, the
performance of which, in the judgment of the Company's officers, has or is
expected to have a Material Adverse Effect. The Form S-1 Debt Disclosure
describes the material terms of such outstanding Indebtedness. For purposes of
this Agreement: (x) "Indebtedness" of any Person means, without duplication

(A) all indebtedness for borrowed money, (B) all obligations issued, undertaken
or assumed as the deferred purchase price of property or services (including,
without limitation, "finance leases" in accordance with GAAP) (other than trade
payables entered into in the ordinary course of business consistent with past
practice), (C) all reimbursement or payment obligations with respect to letters
of credit, surety bonds and other similar instruments, (D) all obligations
evidenced by notes, bonds, debentures or similar instruments, including
obligations so evidenced incurred in connection with the acquisition of
property, assets or businesses, (E) all indebtedness created or arising under
any conditional sale or other title retention agreement, or incurred as
financing, in either case with respect to any property or assets acquired with
the proceeds of such indebtedness (even though the rights and remedies of the
seller or bank under such agreement in the event of default are limited to
repossession or sale of such property), (F) all monetary obligations under any
leasing or similar arrangement which, in connection with GAAP, is classified as
a finance lease, (G) all indebtedness referred to in clauses (A) through

14



(F) above secured by (or for which the holder of such Indebtedness has an
existing right, contingent or otherwise, to be secured by) any mortgage, claim,
lien, tax, right of first refusal, pledge, charge, security interest or other
encumbrance upon or in any property or assets (including accounts and contract
rights) owned by any Person, even though the Person which owns such assets or
property has not assumed or become liable for the payment of such indebtedness,
and (H) all Contingent Obligations in respect of indebtedness or obligations of
others of the kinds referred to in clauses (A) through (G) above; and (y)
"Contingent Obligation" means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to any
indebtedness, finance lease, dividend or other obligation of another Person if
the primary purpose or intent of the Person incurring such liability, or the
primary effect thereof, is to provide assurance to the obligee of such liability
that such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto.

(r) Absence of Litigation. There is no action, suit, proceeding, inquiry or
investigation (with respect to inquiries or investigations, to the knowledge of
the Company) before or by the Principal Market, any court, public board,
government agency, self-regulatory organization or body pending or, to the
knowledge of the Company, threatened against or affecting the Company or any of
its Subsidiaries, the Common Stock or any of the Company's Subsidiaries or any
of the Company's or its Subsidiaries' officers or directors, whether of a civil
or criminal nature or otherwise, in their capacities as such that would
reasonably be expected to result in losses in excess of $100,000, except as
disclosed on pages 98 through 100 of the Company’s Registration Statement on
Form S-1 (Registration Statement No. 333-23561), filed on June 15, 2020 (the
“Form S-1 Legal Proceedings Disclosure”). The Company does not expect the
matters disclosed in the Form S-1 Legal Proceedings Disclosure to have a
Material Adverse Effect.

(s) Insurance. The Company and each of its Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as management of the Company believes to be prudent and customary in the
businesses in which the Company and its Subsidiaries are engaged. Neither the
Company nor any such Subsidiary has been refused any insurance coverage sought
or applied for and neither the Company nor any such Subsidiary has any reason to
believe that it will be unable to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business at a cost that would not have a
Material Adverse Effect.

(t) Employee Benefits. Schedule 3(t) sets forth a complete and accurate list of
all Benefit Plans that is an "employee pension benefit plan" within the meaning
of Section 3(2) of the Employee Retirement Income Security Act of 1974, as
amended, including the regulations and published interpretations thereunder
("ERISA"), whether or not such plan is subject to ERISA (each, a "Pension
Plan"). For purposes of this Section 3(t), a "Benefit Plan" means any employee
benefit plan, program, policy, practices, or other arrangement providing
benefits to any current or former employee, officer or director of the Company,
its Subsidiaries or their affiliates or any beneficiary or dependent thereof
that is sponsored or maintained by Company, its Subsidiaries or their affiliates
contributes. Each Benefit Plan has been administered in all material

15



respects in accordance with its terms all applicable laws and each of the
Company, its Subsidiaries and their affiliates is in compliance in all material
respects with all applicable provisions of ERISA and the terms of any Benefit
Plan. No "reportable event" (as defined in ERISA) has occurred with respect to
any Pension Plan; each of the Company, its Subsidiaries and their affiliates has
not incurred and does not expect to incur material liability under (i) Title IV
of ERISA with respect to termination of, or withdrawal from, any Pension Plan or
any other "pension plan" (as defined in ERISA) or (ii) Sections 412 or 4971 of
the Internal Revenue Code of 1986, as amended (the "Code"); and each Pension
Plan that is intended to be qualified under Section 401(a) of the Code is so
qualified and nothing has occurred, whether by action or by failure to act,
which would cause the loss of such qualification. Except for liabilities that
arise solely out of, or relate solely to, an Benefit Plan, none of the Company,
its Subsidiaries or their affiliates has any current or contingent liabilities
(i) to any "employee benefit plan" (as defined in ERISA);

(ii) under Title IV of ERISA, (iii) under Section 302 of ERISA, (iv) under
Sections 412 and 4971 of the Code, (v) as a result of a failure to comply with
the continuation coverage requirements of Section 601 et seq. of ERISA and
Section 4980B of the Code, or (vi) under corresponding or similar provisions of
foreign Laws or regulations. Each stock option, if any, granted by the Company,
its Subsidiaries and their affiliates was granted (i) in accordance with the
terms of the applicable stock option plan of such entity and (ii) with an
exercise price at least equal to the fair market value of such capital stock on
the date such stock option would be considered granted under GAAP and applicable
law. The amount by which the actuarial present value of all accrued benefits
under any Benefit Plan (whether or not vested) exceeds the fair market value of
the assets of such Benefit Plan is properly accrued and reflected, in all
material respects, in the PPM.

(u) Employee Relations. Neither the Company nor any of its Subsidiaries is a
party to any collective bargaining agreement or employs any member of a union.
The Company and its Subsidiaries believe that their relations with their
respective employees are good. No executive officer of the Company or any of its
Subsidiaries (as defined in Rule 501(f) promulgated under the 1933 Act) or other
key employee the Company or any of its Subsidiaries has notified the Company or
any such Subsidiary that such officer intends to leave the Company or any such
Subsidiary or otherwise terminate such officer's employment with the Company or
any such Subsidiary. No executive officer or other key employee of the Company
or any of its Subsidiaries is, or is now expected to be, in violation of any
material term of any employment contract, confidentiality, disclosure or
proprietary information agreement, non-competition agreement, or any other
contract or agreement or any restrictive covenant, and the continued employment
of each such executive officer or other key employee (as the case may be) does
not subject the Company or any of its Subsidiaries to any liability with respect
to any of the foregoing matters. The Company and its Subsidiaries are in
compliance with all federal, state, local and foreign laws and regulations
respecting labor, employment and employment practices and benefits, terms and
conditions of employment and wages and hours, except where failure to be in
compliance would not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect. To the knowledge of the Company
and its Subsidiaries, (i) no allegations of sexual harassment have been made
against any employee of the Company or any of its Subsidiaries, and

(ii) none of the Company or its Subsidiaries has entered into any settlement
agreements related to allegations of sexual harassment or misconduct by an
employee of the Company or any of its Subsidiaries.

(v)Real Property.

16



(i) Schedule 3(v)(i) sets forth a complete and accurate list of all real
property owned in fee (or the equivalent interest in the applicable
jurisdiction) by the Company and its Subsidiaries (the "Owned Real Property").
Each of the Company and its Subsidiaries has good, valid and marketable title in
fee simple to the Owned Real Property and to all personal property owned by it
which is material to the business of the Company and its Subsidiaries, in each
case, free and clear of all liens, encumbrances and defects.

(ii) Schedule 3(v)(ii) sets forth a complete and accurate list of all leases,
subleases, licenses, occupancy and other agreements (including all amendments,
modifications and supplements thereof and assignments and subleases thereof)
(the "Company Leases"; and each, a "Company Lease") under which the Company or
its Subsidiaries leases, subleases, licenses, uses or occupies (in each case
whether as landlord, tenant, sublandlord, subtenant or by other occupancy
arrangement), or has the right to use or occupy, now or in the future, any real
property (the "Leased Real Property", and together with the Owned Real Property,
collectively, the "Real Property"). Each of the Company and its Subsidiaries has
a valid and enforceable leasehold estate in all Leased Real Property free and
clear of all liens, encumbrances and defects, and (ii) no default or breach by
the Company or its Subsidiaries, nor any event with respect to the Company or
its Subsidiaries that with notice or the passage of time would result in a
default or breach, has occurred under any Company Lease, nor does the Company or
its Subsidiaries have knowledge of the existence of, any default, event or
circumstance that, with notice or lapse of time, or both, would constitute a
default by any other contracting parties under any such Leased Real Property.

(iii) None of the Company or its Subsidiaries has granted or entered into any
sublease, license, option, right of first refusal or other contractual right or
similar agreement to purchase, assign or dispose of the Real Property or to
allow or grant to any third party the right to use or occupy the Real Property.
None of the Company or its Subsidiaries has received any written notice of
assessments for public improvements against the Real Property or written notice
or law, rule, regulation, order, judgment or decree by any governmental
authority, insurance company or board of fire underwriters or other body
exercising similar functions that relates to violations of building, safety or
fire ordinances or regulations that would have, or would reasonably be expected
to have, a Material Adverse Effect on the value of such Real Property or its use
in connection with the business of the Company or its Subsidiaries.

(w) Intellectual Property Rights. The Company and its Subsidiaries owns (free
and clear of all liens, encumbrances and defects) or possesses a valid license
or other lawful right to use all Intellectual Property Rights (as defined below)
necessary, used or held for use, to conduct its business as presently conducted
and as presently proposed to be conducted. The Intellectual Property Rights
owned or licensed to the Company and its Subsidiaries is disclosed in the SEC
Filings, and each item of such Intellectual Property Rights is valid and
enforceable. Each of the licenses (in-bound or out-bound) of Intellectual
Property Rights or other contracts (including settlement agreements) with
respect to the use, ownership or enforcement of Intellectual Property Rights to
which any of the Company and its Subsidiaries is a party (except with respect to
licenses of generally available, commercial, off-the-shelf software licensed
pursuant to standardized end- user or enterprise licenses for software in object
code format) is disclosed in the SEC Filings, each such contract is valid and
enforceable, and none of the Company or its Subsidiaries and, to the knowledge
of the Company and its Subsidiaries, none of the counterparties to any such

17



contract, is in default or breach thereunder or thereof. Except as set forth in
Schedule 3(w)(i), none of the Company nor its Subsidiaries Intellectual Property
Rights disclosed on pages 77 and 91 through 93 of the Company’s Registration
Statement on Form S-1 (Registration Statement No. 333-23561), filed on June 15,
2020 has expired or terminated, has been abandoned or canceled, or adjudged
invalid or unenforceable or are scheduled or expected to expire or terminate or
are scheduled or expected to be abandoned or canceled, or adjudged invalid or
unenforceable, within three (3) months from the date of this Agreement. The
conduct of the business of the Company and its Subsidiaries does not infringe,
misappropriate or otherwise violate or conflict with the Intellectual Property
Rights of others, and in the past three (3) years, no claim, action or
proceeding (including in the U.S. Patent and Trademark Office, or any
corresponding non-U.S. authority, or before any other governmental authority)
has been made or brought alleging the foregoing. There is no claim, action or
proceeding that has been made or brought in the past three

(3) years by or against, being threatened by or, to the knowledge of the Company
and its Subsidiaries, being threatened against, Company and its Subsidiaries
regarding Intellectual Property Rights, including any challenging the validity,
enforceability, ownership, enforcement, patentability or registrability of such
Intellectual Property Rights. To the knowledge of Company and its Subsidiaries,
no third party is infringing, misappropriating or otherwise conflicting with its
Intellectual Property Rights. None of the Company or its Subsidiaries are aware
of any facts or circumstances which might give rise to any of the foregoing
infringements, misappropriations or other conflicts, or claims, actions or
proceedings. Each of the Company and its Subsidiaries has taken reasonable
security measures to protect the secrecy, confidentiality and value of all of
its Intellectual Property Rights and, to its knowledge, no unauthorized
disclosure of any information comprising any Intellectual Property Rights has
occurred. All present and former employees, consultants and independent
contractors of each of the Company and its Subsidiaries that have been involved
in the development of any material Intellectual Property Rights have entered
into written agreements under which such Persons (A) agree to protect the trade
secrets, know-how and other confidential information of the Company and its
Subsidiaries, as applicable, and (B) assign to one of the Company or its
Subsidiaries, as applicable, all right, title and interest in and to all
Intellectual Property Rights created by such Person in the course of his, her or
its employment or other engagement by one of the Company or its Subsidiaries.
Except as set forth on Schedule 3(w)(ii), no United States federal or state
agency or any other government or governmental agency, university, research
institute or other similar organization has sponsored any research by Company
and its Subsidiaries or been involved with or otherwise sponsored any
development of any Intellectual Property Rights claimed by the Company or its
Subsidiaries. For purposes of this Agreement, "Intellectual Property Rights"
means all intellectual property and proprietary rights, including all (i)
trademarks, trade names, service marks, service names, domain names, and other
designation of origin, together with all goodwill associated therewith,

(ii) original works of authorship and copyrights, (iii) patents and patent
applications, together with all divisionals, continuations,
continuations-in-part, reissues and reexaminations thereof, including all rights
to file applications for patent, (iv) trade secrets, know-how and other
confidential information and (v) inventions, licenses, approvals and
governmental authorizations.

(x) IT Systems; Data Privacy and Security. The information technology and
computer systems, including the software, firmware, hardware, equipment,
networks, data communication lines, interfaces, databases, storage media,
websites, platforms and related systems owned, licensed or leased by the Company
and its Subsidiaries (collectively, "IT Systems") are sufficient for the conduct
of each of the businesses of the Company and its

18



Subsidiaries, in all material respects, and to the knowledge of each of the
Company and its Subsidiaries, do not contain any "viruses", "worms",
"time-bombs", "key-locks", or any other devices intentionally designed to
disrupt or interfere with the operation of the IT Systems or equipment upon
which the IT Systems operate, or the integrity of the data, information or
signals the IT Systems produce; and during the last two (2) years, there have
been no material failures, breakdowns, continued substandard performance or
other adverse events affecting any of the IT Systems. Each of the Company and
its Subsidiaries has and maintains commercially reasonable business continuity
and disaster recovery plans, procedures and facilities appropriate for its
business and has taken commercially reasonable steps to safeguard the integrity
and security of the IT Systems, and to the knowledge of each of the Company and
its Subsidiaries, there has been no unauthorized access, or any intrusions or
breaches, of the IT Systems during the last two (2) years. Each of the Company
and its Subsidiaries is, and during the last three (3) years has been, in
compliance in all material respects with all Data Privacy and Security Laws
applicable to it. Each of the Company and its Subsidiaries has maintained and
posted all requisite privacy notices pursuant to Data Privacy and Security Laws.
Each of the Company and its Subsidiaries has commercially reasonable security
measures in place designed to protect all Personal Data under its control or in
its possession from unauthorized use, access, modification or destruction.
During the last three (3) years, none of the Company nor its Subsidiaries has
suffered any breach in security or other incident that has permitted any
unauthorized access to the Personal Data under its control or possession. Each
of the Company and its Subsidiaries maintains, and has remained in compliance,
in all material respects, with, a comprehensive written information security
program that includes commercially reasonable administrative, physical and
technical measures intended to protect the confidentiality, integrity,
availability and security of Personal Data in is possession or under its control
and the IT Systems against any unauthorized control, use, access, interruption,
modification or corruption and to ensure the continued, uninterrupted and
error-free operation of the IT Systems. There are no material claims, actions or
proceedings against or affecting any of the Company or its Subsidiaries pending
or threatened in writing, relating to or arising under Data Privacy and Security
Laws. None of the Company nor its Subsidiaries has received any written notices
from the Department of Justice, U.S. Department of Education, Federal Trade
Commission, or the Attorney General of any state, or any equivalent foreign
governmental authority, relating to possible violations of Data Privacy and
Security Laws. For purposes of this Agreement, (i) "Data Privacy and Security
Laws" shall mean (a) all applicable laws relating to the Processing of Personal
Data or otherwise relating to privacy, data protection, data security, cyber
security, breach notification or data localization, and (b) all published
policies of the Company and its Subsidiaries relating to the Processing of
Personal Data or otherwise relating to privacy, data protection, data security,
cyber security, breach notification or data localization; (ii) "Process" or
"Processing" shall mean the collection, use, storage, processing, recording,
distribution, transfer, import, export, protection, disposal or disclosure or
other activity regarding or operations performed on data or information (whether
electronically or in any other form or medium); and (iii) "Personal Data" shall
mean any information that, alone or in combination with other information held
by the Company and its Subsidiaries, allows the identification of an individual,
including name, street address, telephone number, e-mail address, photograph,
social security number, driver's license number, passport number, customer or
account number, biometrics, IP address, geolocation data or persistent device
identifier, or any other information that is otherwise considered personal
information, personal data, protected health information and is regulated by
applicable Data Privacy and Security Laws.

19



(y) Environmental Laws. Each of the Company and its Subsidiaries (i) is in
compliance with any and all applicable Environmental Laws (as hereinafter
defined), (ii) has received all permits, licenses or other approvals required of
it under applicable Environmental Laws to conduct its respective business and
(iii) is in compliance, in all material respects, with all terms and conditions
of any such permit, license or approval. Neither the Company nor its
Subsidiaries has received from any Person or governmental authority any written
claim, demand, notice of violation, citation or notice of potential liability
under any Environmental Law that remains pending or unresolved and, to the
knowledge of each of the Company and its Subsidiaries, no such claims, demands,
citations or notices have been threatened in writing. Except as would not
reasonably be expected, individually or in the aggregate, to have a material
effect on the operations of the business or result in material liability of the
Company or its Subsidiaries, (i) there has been no Release (as hereinafter
defined) of Hazardous Materials (as hereinafter defined) that could reasonably
be expected to result in a claim or liability under any Environmental Law in,
at, on or under or migrating from any real property currently or formerly owned,
leased or operated by the Company or its Subsidiaries or in, at, on or under any
other property to which of the Company or its Subsidiaries sent Hazardous
Materials for treatment or disposal; (ii) neither the Company nor its
Subsidiaries is a party to any agreement or the subject of any law, rule,
regulation, order, judgment or decree that requires the Company or its
Subsidiaries to conduct a remedial action with respect to Hazardous Materials or
requires the Company or its Subsidiaries to indemnify, defend or hold harmless
any governmental authority or Person from or against any claim or liability
under Environmental Laws; and (iii) to the knowledge of the Company and its
Subsidiaries, there are no underground storage tanks at any real property
currently owned, leased or operated by the Company or its Subsidiaries. The
Company and its Subsidiaries have made available to Buyers (i) true and correct
copies of all permits, licenses and approvals maintained by the Company or its
Subsidiaries in compliance with Environmental Laws; and (ii) all material
environmental reports, audits, site assessments and studies related to the
Company and its Subsidiaries, its operations and currently and formerly owned,
leased and operated real property. The term "Environmental Laws" means all laws
relating to pollution or protection of human health and safety, natural
resources or the environment (including, without limitation, ambient air,
surface water, groundwater, land surface or subsurface strata), including,
without limitation, laws relating to emissions, discharges, releases or
threatened releases of chemicals, pollutants, contaminants, or toxic or
hazardous substances or wastes (collectively, "Hazardous Materials") into the
environment, or otherwise relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of Hazardous Materials,
as well as all laws, rules, orders, judgments, decrees, authorizations, codes,
demands or demand letters, injunctions, judgments, licenses, notices or notice
letters, permits, plans or regulations issued, entered, promulgated or approved
thereunder. The term "Release" means any depositing, spilling, leaking, pumping,
pouring, placing, emitting, discarding, abandoning, emptying, discharging,
dispersal, migrating, injecting, escaping, leaching, dumping, or disposing on or
into the indoor or outdoor environment.

(z) Subsidiary Rights. The Company or one of its Subsidiaries has the
unrestricted right to vote, and (subject to limitations imposed by applicable
law) to receive dividends and distributions on, all capital securities of its
Subsidiaries as owned by the Company or such Subsidiary.

20



(aa) Tax Status. The Company and each of its Subsidiaries (i) has timely made or
filed all foreign, federal and state income and all other tax returns, reports
and declarations required by any jurisdiction to which it is subject, (ii) has
timely paid all taxes and other governmental assessments and charges that are
material in amount, shown or determined to be due on such returns, reports and
declarations, except those being contested in good faith and

(iii) has set aside on its books provision reasonably adequate for the payment
of all taxes for periods subsequent to the periods to which such returns,
reports or declarations apply. There are no unpaid taxes in any material amount
claimed to be due by the taxing authority of any jurisdiction, and the officers
of the Company and its Subsidiaries know of no basis for any such claim.

(bb) Internal Accounting and Disclosure Controls. Except as described under Item
9A of the Company’s 10-K/A filed on June 29, 2020 (the “Internal Controls
Disclosure”), the Company maintains a system of internal accounting controls
sufficient to provide reasonable assurance that (i) transactions are executed in
accordance with management's general or specific authorizations, (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and applicable law, and to maintain asset and
liability accountability, (iii) access to assets or incurrence of liabilities is
permitted only in accordance with management's general or specific authorization
and (iv) the recorded accountability for assets and liabilities is compared with
the existing assets and liabilities at reasonable intervals and appropriate
action is taken with respect to any difference. Except as disclosed in the
Internal Controls Disclosure, the Company maintains disclosure controls and
procedures (as such term is defined in Rule 13a-15 under the 1934 Act) that are
effective in ensuring that information required to be disclosed by the Company
in the reports that it files or submits under the 1934 Act is recorded,
processed, summarized and reported, within the time periods specified in the
rules and forms of the SEC, including, without limitation, controls and
procedures designed to ensure that information required to be disclosed by the
Company in the reports that it files or submits under the 1934 Act is
accumulated and communicated to the Company's management, including its
principal executive officer or officers and its principal financial officer or
officers, as appropriate, to allow timely decisions regarding required
disclosure. During the twelve months prior to the date hereof, neither the
Company nor any of its Subsidiaries has received any notice or correspondence
from the Company’s auditors relating to any material weakness in any part of the
system of internal accounting controls of the Company or any of its
Subsidiaries.

(cc) Off Balance Sheet Arrangements. There is no transaction, arrangement, or
other relationship between the Company or any of its Subsidiaries and an
unconsolidated or other off balance sheet entity that is required to be
disclosed by the Company in its 1934 Act filings and is not so disclosed or that
otherwise would be reasonably likely to have a Material Adverse Effect.

(dd) Investment Company Status. Neither the Company nor any of its Subsidiaries
is, and upon consummation of the sale of the Securities, and for so long as any
Buyer holds any Securities, will not be, an "investment company," an affiliate
of an "investment company," a company controlled by an "investment company" or
an "affiliated person" of, or "promoter" or "principal underwriter" for, an
"investment company" as such terms are defined in the Investment Company Act of
1940, as amended.

21



(ee) Acknowledgement Regarding Buyers' Trading Activity. Except as set forth in
Section 4(s), the Company acknowledges and agrees that (i) none of the Buyers
has been asked by the Company to agree, nor has any Buyer agreed with the
Company, to desist from purchasing or selling, long and/or short, securities of
the Company, or "derivative" securities based on securities issued by the
Company or to hold the Securities for any specified term; (ii) any Buyer, and
counter-parties in "derivative" transactions to which any such Buyer is a party,
directly or indirectly, presently may have a "short" position in the Common
Stock and (iii) each Buyer shall not be deemed to have any affiliation with or
control over any arm's length counter- party in any "derivative" transaction.
The Company further understands and acknowledges that one or more Buyers may,
except as set forth in Section 4(s), engage in hedging and/or trading activities
at various times during the period that the Securities are outstanding,
including, without limitation, during the periods that the value of the Warrant
Shares are being determined and (b) such hedging and/or trading activities, if
any, can reduce the value of the existing stockholders' equity interest in the
Company both at and after the time the hedging and/or trading activities are
being conducted. The Company acknowledges that such aforementioned hedging
and/or trading activities do not constitute a breach of this Agreement, the
Warrants or any of the documents executed in connection herewith.

(ff) Manipulation of Price. The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result, or that could reasonably be expected to cause or result,
in the stabilization or manipulation of the price of any security of the Company
to facilitate the sale or resale of any of the Securities,

(ii) other than the Placement Agent, sold, bid for, purchased, or paid any
compensation for soliciting purchases of, any of the Securities, or (iii) other
than the Placement Agent, paid or agreed to pay to any Person any compensation
for soliciting another to purchase any other securities of the Company.

(gg) U.S. Real Property Holding Corporation. Neither the Company nor any of its
Subsidiaries is, or has ever been, and so long as any of the Securities are held
by any of the Buyers, shall become, a U.S. real property holding corporation
within the meaning of Section 897 of the Code, and the Company and each
Subsidiary shall so certify upon any Buyer's request.

(hh) Transfer Taxes. On the Closing Date, all stock transfer or other taxes
(other than income or similar taxes) which are required to be paid in connection
with the issuance, sale and transfer of the Securities to be sold to each Buyer
hereunder will be, or will have been, fully paid or provided for by the Company,
and all laws imposing such taxes will be or will have been complied with.

(ii) Bank Holding Company Act. Neither the Company nor any of its Subsidiaries
or affiliates is subject to the Bank Holding Company Act of 1956, as amended
(the "BHCA") and to regulation by the Board of Governors of the Federal Reserve
System (the "Federal Reserve"). Neither the Company nor any of its Subsidiaries
or affiliates owns or controls, directly or indirectly, five percent (5%) or
more of the outstanding shares of any class of voting securities or twenty-five
percent (25%) or more of the total equity of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve. Neither the
Company nor any of its Subsidiaries or affiliates exercises a controlling
influence over the

22



management or policies of a bank or any entity that is subject to the BHCA and
to regulation by the Federal Reserve.

(jj) Shell Company Status. The Company is not, and has never been, an issuer
identified in, or subject to, Rule 144(i)(1) of the 1933 Act.

(kk) Compliance with Anti-Money Laundering Laws. The operations of the Company
and its Subsidiaries and their affiliates are and has been conducted at all
times in compliance with all applicable U.S. and non-U.S. Laws, rules and
regulations relating to terrorism or money laundering, including, without
limitation, the Currency and Foreign Transactions Reporting Act of 1970, as
amended, the U.S. Bank Secrecy Act, as amended by the USA PATRIOT Act of 2001,
and the U. S. Money Laundering Control Act of 1986 (18 U.S.C. §§1956 and 1957),
as amended, and any applicable law prohibiting or directed against the financing
or support of terrorist activities (e.g., 18 U.S.C. §§ 2339A and 2339B), and the
rules and regulations promulgated thereunder, and any related or similar rules,
regulations or guidelines, issued, administered or enforced by any governmental
agency or self-regulatory body (collectively, the "Anti-Money Laundering Laws"),
and no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or its Subsidiaries or
any of their affiliates with respect to the Anti-Money Laundering Laws is
pending or, to the knowledge of the Company, its Subsidiaries or any of their
affiliates, threatened.

(ll) No Conflicts with Sanctions Laws. Neither the Company nor any of its
Subsidiaries, nor any director, officer, employee, agent, affiliate or other
Person associated with or acting on behalf of the Company, its Subsidiaries or
their affiliates is, or is directly or indirectly, individually or in the
aggregate, owned or controlled by any Person that is currently the subject or
the target of any sanctions administered or enforced by the U.S. government
including, without limitation, the Office of Foreign Assets Control of the U.S.
Department of the Treasury ("OFAC") or the U.S. Departments of State or Commerce
and including, without limitation, the designation as a "Specially Designated
National" or on the "Sectoral Sanctions Identifications List" (collectively,
"Blocked Persons"), the United Nations Security Council, the European Union, Her
Majesty's Treasury of the United Kingdom or any other relevant sanctions
authority (collectively, "Sanctions Laws"), or any Person with whom or with
which a U.S. Person is prohibited from dealing under any of the Sanctions Laws;
Neither the Company nor any of its Subsidiaries, nor any director, officer,
employee, agent, affiliate or other Person associated with or acting on behalf
of the Company, its Subsidiaries or their affiliates, is located, organized,
resident or doing business in a country or territory that is the subject or
target of a comprehensive embargo or Sanctions Laws prohibiting dealings with
the country or territory, which as of the date hereof, include, without
limitation, Crimea, Cuba, Iran, North Korea, and Syria (each, a "Sanctioned
Country"); the Company and its Subsidiaries are in compliance with all Sanctions
Laws; the Company and its Subsidiaries maintain in effect and enforces policies
and procedures designed to ensure compliance by the Company and its Subsidiaries
with applicable Sanctions Laws; none of the Company nor its Subsidiaries, nor
any director, officer, employee, agent, affiliate or other Person associated
with or acting on behalf of the Company, its Subsidiaries or their affiliates,
acting in any capacity in connection with the operations of the Company, its
Subsidiaries or their affiliates, conducts any business with or for the benefit
of any Blocked Person or engages in making or receiving any contribution of
funds, goods or services to, from or for the benefit of any Blocked Person, or
deals in, or otherwise engages in any transaction relating to, any property or
interests in

23



property blocked or subject to blocking pursuant to any applicable Sanctions
Laws; no action of the Company, its Subsidiaries or their affiliates in
connection with (i) the execution, delivery and performance of this Agreement
and the other Transaction Documents, (ii) the issuance and sale of the Notes, or
(iii) the direct or indirect use of proceeds from the Notes or the consummation
of any other transaction contemplated hereby or by the other Transaction
Documents or the fulfillment of the terms hereof or thereof, will result in the
proceeds of the transactions contemplated hereby and by the other Transaction
Documents being used, or loaned, contributed or otherwise made available,
directly or indirectly, to any Subsidiary, joint venture partner or other
Person, for the purpose of (i) unlawfully funding or facilitating any activities
of or business with any Person that, at the time of such funding or
facilitation, is the subject or target of Sanctions Laws, (ii) unlawfully
funding or facilitating any activities of or business in any Sanctioned Country
or (iii) in any other manner that will result in a violation by any Person
(including any Person participating in the transaction, whether as underwriter,
advisor, investor or otherwise) of Sanctions Laws. For the past five (5) years,
each of the Company, its Subsidiaries and their affiliates has not knowingly
engaged in and is not now knowingly engaged in any dealings or transactions with
any Person that at the time of the dealing or transaction is or was the subject
or the target of Sanctions Laws or with any Sanctioned Country.

(mm) Anti-Bribery. None of the Company, its Subsidiaries or their affiliates nor
anyone acting on their behalf have made any contribution or other payment to any
official of, or candidate for, any federal, state or foreign office in violation
of any law. None of the Company, its Subsidiaries or their affiliates, nor any
director, officer, agent, employee or other Person associated with or acting on
behalf of the Company, its Subsidiaries or their affiliates, has (i) used any
funds for any unlawful contribution, gift, entertainment or other unlawful
expense, (ii) made any direct or indirect unlawful payment to any foreign or
domestic government official or employee, to any employee or agent of a private
entity with which any of the Company, its Subsidiaries or their affiliates does
or seeks to do business or to foreign or domestic political parties or
campaigns, (iii) violated or is in violation of any provision of any applicable
law or regulation implementing the OECD Convention on Combating Bribery of
Foreign Public Officials in International Business Transactions or any
applicable provision of the U.S. Foreign Corrupt Practices Act of 1977, as
amended (the "FCPA"), the U.K. Bribery Act 2010, or any other similar law of any
other jurisdiction in which any of the Company, its Subsidiaries or their
affiliates operates its business, including, in each case, the rules and
regulations thereunder (collectively, the "Anti-Bribery Laws"), (iv) taken, is
currently taking or will take any action in furtherance of an offer, payment,
gift or anything else of value, directly or indirectly, to any Person while
knowing that all or some portion of the money or value will be offered, given or
promised to anyone to improperly influence official action, to obtain or retain
business or otherwise to secure any improper advantage or (v) otherwise made any
offer, bribe, rebate, payoff, influence payment, unlawful kickback or other
unlawful payment; Each of the Company, its Subsidiaries and their affiliates has
instituted and has maintained, and will continue to maintain, policies and
procedures reasonably designed to promote and achieve compliance with the
Anti-Bribery Laws and with this representation and warranty; none of the
Company, its Subsidiaries or their affiliates will directly or indirectly use
the proceeds of the convertible securities or lend, contribute or otherwise make
available such proceeds to any subsidiary, affiliate, joint venture partner or
other Person for the purpose of financing or facilitating any activity that
would violate the Anti-Bribery Laws; there are, and have been, no allegations,
investigations or inquiries with regard to a potential violation of any
Anti-Bribery Laws by the Company, its Subsidiaries or their affiliates, or any
of their

24



respective current or former directors, officers, employees, owners,
shareholders, stockholders, representatives, agents or other Persons acting or
purporting to act on their behalf.

(nn) No Additional Agreements. The Company does not have any agreement or
understanding with any Buyer with respect to the transactions contemplated by
the Transaction Documents other than as specified in the Transaction Documents.

(oo) Disclosure. Except for discussions specifically regarding the offer and
sale of the Securities, the Company confirms that neither it nor any other
Person acting on its behalf has provided any of the Buyers or their agents or
counsel with any information that constitutes or could reasonably be expected to
constitute material, non-public information concerning the Company or any of its
Subsidiaries, other than the existence of the transactions contemplated by this
Agreement and the other Transaction Documents. The Company understands and
confirms that each of the Buyers will rely on the foregoing representations in
effecting transactions in securities of the Company. All disclosure provided to
the Buyers regarding the Company and its Subsidiaries, their businesses and the
transactions contemplated hereby, including the schedules to this Agreement,
furnished by or on behalf of the Company or any of its Subsidiaries is true and
correct and does not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in the light of the circumstances under which they were made, not misleading.
All of the written information furnished after the date hereof by or on behalf
of the Company or any of its Subsidiaries to you pursuant to or in connection
with this Agreement and the other Transaction Documents, taken as a whole, will
be true and correct in all material respects as of the date on which such
information is so provided and will not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in the light of the circumstances under which they are
made, not misleading. Each press release issued by the Company or any of its
Subsidiaries during the twelve (12) months preceding the date of this Agreement
did not at the time of release contain any untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. No event or circumstance has occurred or
information exists with respect to the Company or any of its Subsidiaries or its
or their business, properties, liabilities, prospects, operations (including
results thereof) or conditions (financial or otherwise), which, under applicable
law, rule or regulation, requires public disclosure at or before the date hereof
or announcement by the Company but which has not been so publicly disclosed. The
Company acknowledges and agrees that no Buyer makes or has made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 2.

(pp) Stock Option Plans. Each stock option granted by the Company was granted
(i) in accordance with the terms of the applicable stock option plan of the
Company and (ii) with an exercise price at least equal to the fair market value
of the Common Stock on the date such stock option would be considered granted
under GAAP and applicable law. No stock option granted under the Company's stock
option plan has been backdated. The Company has not knowingly granted, and there
is no and has been no policy or practice of the Company to knowingly grant,
stock options prior to, or otherwise knowingly coordinate the grant of stock

25



options with, the release or other public announcement of material information
regarding the Company or its Subsidiaries or their financial results or
prospects.

IMAGE OMITTED(qq) No Disagreements with Accountants and Lawyers. There are no
material disagreements of any kind (involving fees or otherwise) presently
existing, or reasonably anticipated by the Company to arise, between the Company
and the accountants and lawyers formerly or presently employed by the Company
which could affect the Company's ability to perform any of its obligations under
any of the Transaction Documents. The Company is current in its fees owned to
its accountants and lawyers, except as disclosed on Schedule 3(qq).

IMAGE OMITTED(rr) No Disqualification Events. With respect to Securities to be
offered and sold hereunder in reliance on Rule 506(b) under the 1933 Act
("Regulation D Securities"), none of the Company, any of its predecessors, any
affiliated issuer, any director, executive officer, other officer of the Company
participating in the offering hereunder, any beneficial owner of 20% or more of
the Company's outstanding voting equity securities, calculated on the basis of
voting power, nor any promoter (as that term is defined in Rule 405 under the
1933 Act) connected with the Company in any capacity at the time of sale (each,
an "Issuer Covered Person" and, together, "Issuer Covered Persons") is subject
to any of the "Bad Actor" disqualifications described in Rule 506(d)(1)(i) to
(viii) under the 1933 Act (a "Disqualification Event"), except for a
Disqualification Event covered by Rule 506(d)(2) or (d)(3). The Company has
exercised reasonable care to determine whether any Issuer Covered Person is
subject to a Disqualification Event. The Company has complied, to the extent
applicable, with its disclosure obligations under Rule 506(e), and has furnished
to the Buyers a copy of any disclosures provided thereunder.

(ss)Other Covered Persons. The Company is not aware of any Person (other than
the Placement Agent) that has been or will be paid (directly or indirectly)
remuneration for solicitation of Buyers or potential purchasers in connection
with the sale of any Regulation D Securities.

(tt) Dilutive Effect. The Company understands and acknowledges that the number
of Warrant Shares issuable pursuant to terms of the Warrants will increase in
certain circumstances. The Company further acknowledges that its obligation to
issue Warrant Shares pursuant to the terms of the Warrants in accordance with
this Agreement and the Warrants is absolute and unconditional regardless of the
dilutive effect that such issuance may have on the ownership interests of other
shareholders of the Company.

4. COVENANTS.

(a) Best Efforts. Each party shall use its best efforts timely to satisfy each
of the covenants and the conditions to be satisfied by it as provided in
Sections 6 and 7 of this Agreement.

(b) Form D and Blue Sky. The Company agrees to file a Form D with respect to the
Securities as required under Regulation D and to provide a copy thereof to each
Buyer promptly after such filing. The Company shall, on or before the Closing
Date, take such action

26



as the Company shall reasonably determine is necessary in order to obtain an
exemption for or to qualify the Securities for sale to the Buyers at the Closing
pursuant to this Agreement under applicable securities or "Blue Sky" laws of the
states of the United States (or to obtain an exemption from such qualification),
and shall provide evidence of any such action so taken to the Buyers on or prior
to the Closing Date. The Company shall make all filings and reports relating to
the offer and sale of the Securities required under applicable securities or
"Blue Sky" laws of the states of the United States following the Closing Date.

(c) Reporting Status. Until the date on which the Investors (as defined in the
Registration Rights Agreement) shall have sold all of the Common Shares and
Warrant Shares and none of the Warrants are outstanding (the "Reporting
Period"), the Company shall timely file all reports required to be filed with
the SEC pursuant to the 1934 Act, and the Company shall not terminate its status
as an issuer required to file reports under the 1934 Act even if the 1934 Act or
the rules and regulations thereunder would no longer require or otherwise permit
such termination, and the Company shall take all actions necessary to maintain
its eligibility to register the Common Shares and Warrant Shares for resale by
the Investors on Form S-3.

(d) Use of Proceeds. The Company will use the proceeds from the sale of the
Securities as set forth on Schedule 4(d).

(e) Financial Information. The Company agrees to send the following to each
Investor (as defined in the Registration Rights Agreement) during the Reporting
Period

(i) unless the following are filed with the SEC through EDGAR and are available
to the public through the EDGAR system, within one (1) Business Day after the
filing thereof with the SEC, a copy of its Annual Reports on Form 10-K, any
Quarterly Reports on Form 10-Q, any Current Reports on Form 8-K (or any
analogous reports under the 1934 Act) and any registration statements (other
than on Form S-8) or amendments filed pursuant to the 1933 Act, (ii) on the same
day as the release thereof, facsimile or e-mailed copies of all press releases
issued by the Company or any of its Subsidiaries and (iii) copies of any notices
and other information made available or given to the stockholders of the Company
generally, contemporaneously with the making available or giving thereof to the
stockholders. As used herein, "Business Day" means any day other than Saturday,
Sunday or other day on which commercial banks in The City of New York, New York
are authorized or required by law to remain closed; provided, however, for
clarification, commercial banks shall not be deemed to be authorized or required
by law to remain closed due to "stay at home", "shelter-in-place",
"non-essential employee" or any other similar orders or restrictions or the
closure of any physical branch locations at the direction of any governmental
authority so long as the electronic funds transfer systems (including for wire
transfers) of commercial banks in The City of New York, New York generally are
open for use by customers on such day.

(f) Listing. The Company shall promptly secure the listing of all of the
Registrable Securities (as defined in the Registration Rights Agreement) upon
each national securities exchange and automated quotation system, if any, upon
which the Common Stock are then listed (subject to official notice of issuance)
and shall maintain such listing of all Registrable Securities from time to time
issuable under the terms of the Transaction Documents. The Company shall
maintain the authorization for quotation of the Common Stock on the Principal
Market or any other Eligible Market (as defined in the Warrants). Neither the

27



Company nor any of its Subsidiaries shall take any action which would be
reasonably expected to result in the delisting or suspension of the Common Stock
on the Principal Market. The Company shall pay all fees and expenses in
connection with satisfying its obligations under this Section 4(f).

(g) Fees. The Company shall reimburse the Lead Investor (a Buyer) or its
designee(s) (in addition to any other expense amounts paid to any Buyer or its
counsel prior to the date of this Agreement) for all costs and expenses incurred
in connection with the transactions contemplated by the Transaction Documents
(including all legal fees and disbursements in connection therewith,
documentation and implementation of the transactions contemplated by the
Transaction Documents and due diligence in connection therewith), which amount
may be withheld by such Buyer from its Purchase Price at the Closing to the
extent not previously reimbursed by the Company; provided, however, in no event
will the costs, fees and expenses of the Lead Investor to be reimbursed by the
Company pursuant to this Section 4(g) (in addition to any other expense amounts
paid to any Buyer or its counsel prior to the date of this Agreement) exceed
$50,000 without the prior approval from the Company. The Company shall be
responsible for the payment of any placement agent's fees, financial advisory
fees, or broker's commissions (other than for Persons engaged by any Buyer)
relating to or arising out of the transactions contemplated hereby, including,
without limitation, any fees or commissions payable to the Placement Agent. The
Company shall pay, and hold each Buyer harmless against, any liability, loss or
expense (including, without limitation, attorney's fees and out-of- pocket
expenses) arising in connection with any claim relating to any such payment.
Except as otherwise set forth in the Transaction Documents, each party to this
Agreement shall bear its own expenses in connection with the sale of the
Securities to the Buyers.

(h) Pledge of Securities. The Company acknowledges and agrees that the
Securities may be pledged by a Buyer in connection with a bona fide margin
agreement or other loan or financing arrangement that is secured by the
Securities. The pledge of Securities shall not be deemed to be a transfer, sale
or assignment of the Securities hereunder, and no Buyer effecting a pledge of
Securities shall be required to provide the Company with any notice thereof or
otherwise make any delivery to the Company pursuant to this Agreement or any
other Transaction Document, including, without limitation, Section 2(f) hereof;
provided that a Buyer and its pledgee shall be required to comply with the
provisions of Section 2(f) hereof in order to effect a sale, transfer or
assignment of Securities to such pledgee. The Company hereby agrees to execute
and deliver such documentation as a pledgee of the Securities may reasonably
request in connection with a pledge of the Securities to such pledgee by a
Buyer.

(i) Disclosure of Transactions and Other Material Information. On or before the
Disclosure Time (as defined below), the Company shall file a Current Report on
Form 8-K reasonably acceptable to the Buyers, describing the terms of the
transactions contemplated by the Transaction Documents, in the form required by
the 1934 Act and attaching the material Transaction Documents (including,
without limitation, this Agreement (and all schedules and exhibits to this
Agreement), the form of the Warrant, the form of Lock-Up Agreement and the form
of the Registration Rights Agreement as exhibits to such filing (including all
attachments), the "8-K Filing"). From and after the filing of the 8-K Filing, no
Buyer shall be in possession of any material, non-public information received
from the Company, any of its Subsidiaries or any of their respective officers,
directors, employees, affiliates or agents, that is not disclosed

28



in the 8-K Filing. In addition, effective upon the filing of the 8-K Filing, the
Company acknowledges and agrees that any and all confidentiality or similar
obligations under any agreement, whether written or oral, between the Company,
any of its Subsidiaries or any of their respective officers, directors,
affiliates, employees or agents, on the one hand, and any of the Buyers or any
of their affiliates, on the other hand, shall terminate. The Company shall not,
and shall cause each of its Subsidiaries and its and each of their respective
officers, directors, employees, affiliates and agents, not to, provide any Buyer
with any material, non-public information regarding the Company or any of its
Subsidiaries from and after the date hereof without the express prior written
consent of such Buyer. If a Buyer has, or believes it has, received any such
material, non-public information regarding the Company or any of its
Subsidiaries from the Company, any of its Subsidiaries or any of their
respective officers, directors, employees, affiliates or agents, it may provide
the Company with written notice thereof. The Company shall, within two (2)
Trading Days of receipt of such notice, make public disclosure of such material,
non-public information. In the event of a breach of the foregoing covenant by
the Company, any of its Subsidiaries, or any of its or their respective
officers, directors, employees, affiliates and agents, in addition to any other
remedy provided herein or in the Transaction Documents, a Buyer shall have the
right to make a public disclosure, in the form of a press release, public
advertisement or otherwise, of such material, non-public information without the
prior approval by the Company, its Subsidiaries, or any of its or their
respective officers, directors, employees, affiliates or agents. No Buyer shall
have any liability to the Company, its Subsidiaries, or any of its or their
respective officers, directors, employees, affiliates or agents for any such
disclosure. To the extent that the Company delivers any material, non-public
information to a Buyer without such Buyer's consent, the Company hereby
covenants and agrees that such Buyer shall not have any duty of confidentiality
to the Company, any of its Subsidiaries or any of their respective officers,
directors, employees, affiliates or agents with respect to, or a duty to the
Company, any of its Subsidiaries or any of their respective officers, directors,
employees, affiliates or agents not to trade on the basis of, such material,
non-public information. The Company understands and confirms that each of the
Buyers will rely on the foregoing in effecting transactions in securities of the
Company. Subject to the foregoing, neither the Company nor any of its
Subsidiaries shall issue any press releases or any other public statements with
respect to the transactions contemplated hereby without the prior express
written consent of each Buyer; provided, however, that the Company shall be
entitled, without such prior approval of such Buyer, to make any press release
or other public disclosure with respect to such transactions (i) in substantial
conformity with the 8-K Filing and press release contemplated by this Section
4(i) and contemporaneously therewith and (ii) as is required by applicable law
and regulations (provided that in the case of clause (i) each Buyer shall be
consulted by the Company in connection with any such press release or other
public disclosure prior to its release). Except for the Registration Statement
required to be filed pursuant to the Registration Rights Agreement, without the
prior written consent of any applicable Buyer, neither the Company nor any of
its Subsidiaries or affiliates shall disclose the name of such Buyer in any
filing, announcement, release or otherwise. As used herein, "Disclosure Time"
means, (i) if this Agreement is signed after 9:00 a.m. (New York City time) and
before midnight (New York City time) on any Trading Day, 9:01 a.m. (New York
City time) on the Trading Day immediately following the date hereof, unless
otherwise instructed as to an earlier time by the Placement Agent, or (ii) if
this Agreement is signed between midnight (New York City time) and 9:00 a.m.
(New York City time) on any Trading

29



Day, no later than 9:01 a.m. (New York City time) on the date hereof, unless
otherwise instructed as to an earlier time by the Placement Agent.

(j) Corporate Existence. So long as any Buyer beneficially owns any Securities,
the Company shall maintain its corporate existence and shall not be party to any
Fundamental Transaction (as defined in the Warrants) unless the Company is in
compliance with the applicable provisions governing Fundamental Transactions set
forth in the Warrants.

(k) Reservation of Shares. So long as any Buyer owns any Warrants, the Company
shall take all action necessary to at all times after the date hereof have
authorized, and reserved for the purpose of issuance, no less than the Initial
Required Reserved Amount and from and after the exercise of the Series A
Warrant, the number of shares of Common Stock issuable upon exercise of the
Warrants then outstanding (without taking into account any limitations on the
exercise of the Warrants set forth in the Warrants). If at any time the number
of shares of Common Stock authorized and reserved for issuance is not sufficient
to meet the Initial Required Reserved Amount or Required Reserved Amount (as
applicable), the Company will promptly take all corporate action necessary to
authorize and reserve a sufficient number of shares, including, without
limitation, calling a special meeting of stockholders to authorize additional
shares to meet the Company's obligations under Section 3(c), in the case of an
insufficient number of authorized shares, obtain stockholder approval of an
increase in such authorized number of shares, and voting the management shares
of the Company in favor of an increase in the authorized shares of the Company
to ensure that the number of authorized shares is sufficient to meet the
Required Reserved Amount.

(l) Conduct of Business. The business of the Company and its Subsidiaries shall
not be conducted in violation of any law, ordinance or regulation of any
governmental entity, including, without limitation, FCPA and other applicable
Anti-Bribery Laws, OFAC regulations and other applicable Sanctions Laws, and
Anti-Money Laundering Laws.

(i) None of the Company nor any of its Subsidiaries or affiliates, directors,
officers, employees, representatives or agents shall:

(a) conduct any business or engage in any transaction or dealing with or for the
benefit of any Blocked Person, including the making or receiving of any
contribution of funds, goods or services to, from or for the benefit of any
Blocked Person;

(b) deal in, or otherwise engage in any transaction relating to, any property or
interests in property blocked or subject to blocking pursuant to the applicable
Sanctions Laws;

(c) use any of the proceeds of the transactions contemplated by this Agreement
to finance, promote or otherwise support in any manner any illegal activity,
including, without limitation, any Anti-Money Laundering Laws, Sanctions Laws,
or Anti- Bribery Laws; or

(d) violate, attempt to violate, or engage in or conspire to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding,
any of the Anti-Money Laundering Laws, Sanctions Laws, or Anti-Bribery Laws, or
that would

30



cause Buyers to be in violation of the Anti-Bribery Laws, Anti-Money Laundering
Laws or Sanctions Laws.

(ii) The Company shall maintain in effect and enforce policies and procedures
designed to ensure compliance by it and its Subsidiaries and their directors,
officers, employees, agents representatives and affiliates with the Sanctions
Laws and Anti-Bribery Laws.

(iii) The Company will promptly notify the Buyers in writing if any of it, or
any of its Subsidiaries or affiliates, directors, officers, employees,
representatives or agents, shall become a Blocked Person, or become directly or
indirectly owned or controlled by a Blocked Person.

(iv) The Company shall provide such information and documentation as the Buyers
or any of their affiliates may require to satisfy compliance with the Anti-Money
Laundering Laws, Sanctions Laws, or Anti-Bribery Laws.

(v) The Company shall promptly notify the Buyers in writing should it become
aware (a) of any changes to these covenants, or (b) if it cannot comply with the
covenants set forth herein. The Company shall also promptly notify the Buyers in
writing should they become aware of an investigation, litigation or regulatory
action relating to an alleged or potential violation of the Anti-Money
Laundering Laws, Sanctions Laws, and Anti-Bribery Laws.

(vi) The Company shall not transfer to any Subsidiary of the Company any assets,
rights, liabilities, obligations or commitments of any type whatsoever, nor
shall the Company permit any Subsidiary of the Company to acquire any assets or
rights, or to incur any liabilities, obligations or commitments, of any kind.

(m) Additional Issuances of Securities.

(i) For purposes of this Section 4(m), the following definitions shall apply.

(1) "Convertible Securities" means any stock or securities (other than Options)
convertible into or exercisable or exchangeable for Common Stock.

(2) "Options" means any rights, warrants or options to subscribe for or purchase
Common Stock or Convertible Securities.

(3) "Common Stock Equivalents" means, collectively, Options and Convertible
Securities.

(ii) From the date hereof until the date that is ninety (90) calendar days after
the earlier of (x) such time one or more Registration Statement(s) covering the
resale of all Registrable Securities has been effective and available for the
re-sale of all such Registrable Securities and (y) such time as all of the
Registrable Securities may be sold without restriction or limitation pursuant to
Rule 144 and without the requirement to be in compliance with Rule 144(c)(1)
(the "Trigger Date"), the Company shall not, directly or indirectly, file any
registration statement with the SEC, or file any amendment or supplement thereto
or cause

31



any registration statement or amendment thereto to be declared effective by the
SEC, or grant any registration rights to any Person that can be exercised prior
to such time as set forth above, other than pursuant to the Registration Rights
Agreement. From the date hereof until the Trigger Date, the Company shall not,
(1) directly or indirectly, offer, sell, grant any option to purchase, or
otherwise dispose of (or announce any offer, sale, grant or any option to
purchase or other disposition of) any of its or its Subsidiaries' debt, equity
or equity equivalent securities, including without limitation any debt,
preferred stock or other instrument or security that is, at any time during its
life and under any circumstances, convertible into or exchangeable or
exercisable for Common Stock or Common Stock Equivalents, including, without
limitation, any rights, warrants or options to subscribe for or purchase Common
Stock or directly or indirectly convertible into or exchangeable or exercisable
for Common Stock at a price which varies or may vary with the market price of
the Common Stock, including by way of one or more reset(s) to any fixed price
(any such offer, sale, grant, disposition or announcement being referred to as a
"Subsequent Placement"), (2) enter into, or effect a transaction under, any
agreement, including, but not limited to, an equity line of credit or
"at-the-market" offering, whereby the Company may issue securities at a future
determined price or (3) be party to any solicitations, negotiations or
discussions with regard to the foregoing.

(iii) From the Trigger Date until the date that is eighteen (18) months from the
Closing Date, the Company shall not, directly or indirectly, effect any
Subsequent Placement unless the Company shall have first complied with this
Section 4(m)(iii).

(1) At least five (3) Business Days prior to any proposed or intended Subsequent
Placement, the Company shall deliver to each Buyer a written notice (each such
notice, a "Pre-Notice"), which Pre-Notice shall not contain any information
(including, without limitation, material, non-public information) other than:
(A) if the proposed Offer Notice (as defined below) constitutes or contains
material, non-public information, a statement asking whether the Buyer is
willing to accept material non-public information or (B) if the proposed Offer
Notice does not constitute or contain material, non-public information, (x) a
statement that the Company proposes or intends to effect a Subsequent Placement,
(y) a statement that the statement in clause (x) above does not constitute
material, non-public information and (z) a statement informing such Buyer that
it is entitled to receive an Offer Notice (as defined below) with respect to
such Subsequent Placement upon its written request. Upon the written request of
a Buyer within three (3) Business Days after the Company's delivery to such
Buyer of such Pre-Notice, and only upon a written request by such Buyer, the
Company shall promptly, but no later than one

(1) Business Day after such request, deliver to such Buyer an irrevocable
written notice (the "Offer Notice") of any proposed or intended issuance or sale
or exchange (the "Offer") of the securities being offered (the "Offered
Securities") in a Subsequent Placement, which Offer Notice shall (A) identify
and describe the Offered Securities,

(B) describe the price and other terms upon which they are to be issued, sold or
exchanged, and the number or amount of the Offered Securities to be issued, sold
or exchanged,

(C) identify the Persons (if known) to which or with which the Offered
Securities are to be offered, issued, sold or exchanged and (D) offer to issue
and sell to or exchange with such Buyers at least 100% of the Offered
Securities, allocated among such Buyers (x) based on such Buyer's pro rata
portion of the aggregate number of Common Shares purchased hereunder (the "Basic
Amount"), and (y) with respect to each Buyer that elects to purchase

32



its Basic Amount, any additional portion of the Offered Securities attributable
to the Basic Amounts of other Buyers as such Buyer shall indicate it will
purchase or acquire should the other Buyers subscribe for less than their Basic
Amounts (the "Undersubscription Amount"), which process shall be repeated until
the Buyers shall have an opportunity to subscribe for any remaining
Undersubscription Amount.

(2) To accept an Offer, in whole or in part, such Buyer must deliver a written
notice to the Company prior to the end of the third (3rd) Business Day after
such Buyer's receipt of the Offer Notice (the "Offer Period"), setting forth the
portion of such Buyer's Basic Amount that such Buyer elects to purchase and, if
such Buyer shall elect to purchase all of its Basic Amount, the
Undersubscription Amount, if any, that such Buyer elects to purchase (in either
case, the "Notice of Acceptance"). If the Basic Amounts subscribed for by all
Buyers are less than the total of all of the Basic Amounts, then each Buyer who
has set forth an Undersubscription Amount in its Notice of Acceptance shall be
entitled to purchase, in addition to the Basic Amounts subscribed for, the
Undersubscription Amount it has subscribed for; provided, however, that if the
Undersubscription Amounts subscribed for exceed the difference between the total
of all the Basic Amounts and the Basic Amounts subscribed for (the "Available
Undersubscription Amount"), each Buyer who has subscribed for any
Undersubscription Amount shall be entitled to purchase only that portion of the
Available Undersubscription Amount as the Basic Amount of such Buyer bears to
the total Basic Amounts of all Buyers that have subscribed for Undersubscription
Amounts, subject to rounding by the Company to the extent its deems reasonably
necessary. Notwithstanding anything to the contrary contained herein, if the
Company desires to modify or amend the terms and conditions of the Offer prior
to the expiration of the Offer Period, the Company may deliver to the Buyers a
new Offer Notice and the Offer Period shall expire on the third (3rd) Business
Day after such Buyer's receipt of such new Offer Notice.

(3) The Company shall have ten (10) Business Days from the expiration of the
Offer Period above (A) to offer, issue, sell or exchange all or any part of such
Offered Securities as to which a Notice of Acceptance has not been given by the
Buyers (the "Refused Securities") pursuant to a definitive agreement (the
"Subsequent Placement Agreement") but only upon terms and conditions (including,
without limitation, unit prices and interest rates) that are not more favorable
to the acquiring Person or Persons or less favorable to the Company than those
set forth in the Offer Notice and

(B) to publicly announce (I) the execution of such Subsequent Placement
Agreement, and

(II) either (x) the consummation of the transactions contemplated by such
Subsequent Placement Agreement or (y) the termination of such Subsequent
Placement Agreement, in each case, which shall be filed with the SEC on a
Current Report on Form 8-K with such Subsequent Placement Agreement and any
documents contemplated therein filed as exhibits thereto.

(4) In the event the Company shall propose to sell less than all the Refused
Securities (any such sale to be in the manner and on the terms specified in
Section 4(m)(iii)(3) above), then each Buyer may, at its sole option and in its
sole discretion, reduce the number or amount of the Offered Securities specified
in its Notice of Acceptance to an amount that shall be not less than the number
or amount of the Offered Securities that such

33



Buyer elected to purchase pursuant to Section 4(m)(iii)(2) above multiplied by a
fraction,

(A) the numerator of which shall be the number or amount of Offered Securities
the Company actually proposes to issue, sell or exchange (including Offered
Securities to be issued or sold to Buyers pursuant to Section 4(m)(iii)(3) above
prior to such reduction) and

(B) the denominator of which shall be the original amount of the Offered
Securities. In the event that any Buyer so elects to reduce the number or amount
of Offered Securities specified in its Notice of Acceptance, the Company may not
issue, sell or exchange more than the reduced number or amount of the Offered
Securities unless and until such securities have again been offered to the
Buyers in accordance with Section 4(m)(iii)(1) above.

(5) Upon the closing of the issuance, sale or exchange of all or less than all
of the Refused Securities, the Buyers shall acquire from the Company, and the
Company shall issue to the Buyers, the number or amount of Offered Securities
specified in the Notices of Acceptance, as may be reduced pursuant to Section
4(m)(iii)(4) above if the Buyers have so elected, upon the terms and conditions
specified in the Offer. The purchase by the Buyers of any Offered Securities is
subject in all cases to the preparation, execution and delivery by the Company
and the Buyers of a purchase agreement relating to such Offered Securities
reasonably satisfactory in form and substance to the Buyers and their respective
counsel.

(6) Any Offered Securities not acquired by the Buyers or other persons in
accordance with Section 4(m)(iii)(3) above may not be issued, sold or exchanged
until they are again offered to the Buyers under the procedures specified in
this Agreement.

(7) The Company and the Buyers agree that if any Buyer elects to participate in
the Offer, (A) neither the Subsequent Placement Agreement with respect to such
Offer nor any other transaction documents related thereto (collectively, the
"Subsequent Placement Documents") shall include any term or provisions whereby
any Buyer shall be required to agree to any restrictions in trading as to any
securities of the Company owned by such Buyer prior to such Subsequent
Placement, and (B) any registration rights set forth in such Subsequent
Placement Documents shall be similar in all material respects to the
registration rights contained in the Registration Rights Agreement.

(8) Notwithstanding anything to the contrary in this Section 4(m) and unless
otherwise agreed to by the Buyers, the Company shall either confirm in writing
to the Buyers that the transaction with respect to the Subsequent Placement has
been abandoned or shall publicly disclose its intention to issue the Offered
Securities, in either case in such a manner such that the Buyers will not be in
possession of material non-public information, by the fifteenth (15th) Business
Day following delivery of the Offer Notice. If by the fifteenth (15th) Business
Day following delivery of the Offer Notice no public disclosure regarding a
transaction with respect to the Offered Securities has been made, and no notice
regarding the abandonment of such transaction has been received by the Buyers,
such transaction shall be deemed to have been abandoned and the Buyers shall not
be deemed to be in possession of any material, non-public information with
respect to the

34



Company. Should the Company decide to pursue such transaction with respect to
the Offered Securities, the Company shall provide each Buyer with another Offer
Notice and each Buyer will again have the right of participation set forth in
this Section 4(m)(iii). The Company shall not be permitted to deliver more than
one such Offer Notice to the Buyers in any 60 day period.

(iv) The restrictions contained in subsections (ii) and (iii) of this Section
4(m) shall not apply in connection with the issuance of any Excluded Securities
(as defined in the Warrants).

(v) Notwithstanding anything herein to the contrary, (i) the Buyers' right of
participation in accordance with Section 4(m)(iii) shall not be applicable to
the filing of any registration statement on Form S-1 filed by NuGenerex
Immuno-Oncology, Inc. with respect to the offer and sale of securities by
NuGenerex Immuno-Oncology, Inc. and (ii) the Buyers' right of participation in
accordance with Section 4(m)(iii) solely with respect to the Company's offering
of its Series A Cumulative Redeemable Perpetual Preferred Stock, par value
$0.001 per share (the "Perpetual Preferred Shares") pursuant to the Registration
Statement on Form S-1 (File No. 333-239172) may be limited to the extent
necessary to allow the Company to list the Perpetual Preferred Shares on the
Principal Market; provided, however, that no Buyer shall be disproportionately
adversely treated compared to any other Buyer or any third party participating
in the Company's offering of the Perpetual Preferred Shares.

(n) Public Information. At any time during the period commencing from the six
(6) month anniversary of the Closing Date and ending at such time that all of
the Securities, if a registration statement is not available for the resale of
all of the Securities, may be sold without restriction or limitation pursuant to
Rule 144 and without the requirement to be in compliance with Rule 144(c)(1), if
the Company shall (i) fail for any reason to satisfy the requirements of Rule
144(c)(1), including, without limitation, the failure to satisfy the current
public information requirements under Rule 144(c) or (ii) if the Company has
ever been an issuer described in Rule 144(i)(1)(i) or becomes such an issuer in
the future, and the Company shall fail to satisfy any condition set forth in
Rule 144(i)(2) (each, a "Public Information Failure") then, as partial relief
for the damages to any holder of Securities by reason of any such delay in or
reduction of its ability to sell the Securities (which remedy shall not be
exclusive of any other remedies available at law or in equity), the Company
shall pay to each such holder an amount in cash equal to two percent (2.0%) of
the aggregate Purchase Price of such holder's Securities on the day of a Public
Information Failure and on every thirtieth day (prorated for periods totaling
less than thirty days) thereafter until the earlier of (i) the date such Public
Information Failure is cured and (ii) such time that such Public Information
Failure no longer prevents a holder of Securities from selling such Securities
pursuant to Rule 144 without any restrictions or limitations. The payments to
which a holder shall be entitled pursuant to this Section 4(n) are referred to
herein as "Public Information Failure Payments." Public Information Failure
Payments shall be paid on the earlier of (I) the last day of the calendar month
during which such Public Information Failure Payments are incurred and (II) the
third Business Day after the event or failure giving rise to the Public
Information Failure Payments is cured. In the event the Company fails to make
Public Information Failure Payments in a timely manner, such Public Information
Failure Payments shall bear interest at the rate of 1.5% per month (prorated for
partial months) until paid in full.

35



(o) Lock-Up. The Company shall not amend, modify, waive or terminate any
provision of any of the Lock-Up Agreements except to extend the term of the
lock-up period and shall enforce the provisions of each Lock-Up Agreement in
accordance with its terms. If any officer or director that is a party to a
Lock-Up Agreement breaches any provision of a Lock-Up Agreement, the Company
shall promptly use its best efforts to seek specific performance of the terms of
such Lock-Up Agreement.

(p) Notice of Disqualification Events. The Company will notify the Buyers in
writing, prior to the Closing Date of (i) any Disqualification Event relating to
any Issuer Covered Person and (ii) any event that would, with the passage of
time, become a Disqualification Event relating to any Issuer Covered Person.

(q) FAST Compliance. While any Warrants are outstanding, the Company shall
maintain a transfer agent that participates in the DTC Fast Automated Securities
Transfer Program.

(r) Variable Securities. While any Warrants remain outstanding, the Company and
its Subsidiaries shall be prohibited from effecting or entering into an
agreement to effect any Subsequent Placement involving a Variable Rate
Transaction. "Variable Rate Transaction" means a transaction in which the
Company or any of its Subsidiaries (i) issues or sells any Convertible
Securities either (A) at a conversion, exercise or exchange rate or other price
that is based upon and/or varies with the trading prices of or quotations for
the shares Common Stock at any time after the initial issuance of such
Convertible Securities, or (B) with a conversion, exercise or exchange price
that is subject to being reset at some future date after the initial issuance of
such Convertible Securities or upon the occurrence of specified or contingent
events directly or indirectly related to the business of the Company or the
market for the Common Stock, other than pursuant to a customary "weighted
average" anti-dilution provision or (ii) enters into any agreement (including,
without limitation, an equity line of credit or an "at-the-market" offering)
whereby the Company or any of its Subsidiaries may sell securities at a future
determined price (other than standard and customary "preemptive" or
"participation" rights). Each Buyer shall be entitled to obtain injunctive
relief against the Company and its Subsidiaries to preclude any such issuance,
which remedy shall be in addition to any right to collect damages for an actual
breach of this Section 5(q).

(s) No Execution of Short Positions. During the period beginning on the earlier
of (x) the Registration Date (as defined in the Series A Warrant) and (y) when
Rule 144 would be available for immediate resale of the applicable Warrant
Shares held by the Holder pursuant to the Series D Warrant and ending on the
earliest to occur of (x) the exercise in its entirety by such Buyer of its
Series D Warrant (y) the date set forth in clause (ii) of the definition of "End
Reset Date" (as defined in the Series D Warrant) and (z) the date of waiver by
such Buyer of all future Reset Date(s), if any, pursuant to the first proviso
set forth in the definition of "Reset Date" in Section 18(mm) of the Series D
Warrant, each Buyer agrees that it shall not execute one or more sales of Common
Stock that is marked as a short sale (as defined in Rule 200 of Regulation SHO
under the 1934 Act) other than any short sale to which Rule 203(b)(2)(ii)
applies. Notwithstanding the foregoing, for the avoidance of doubt, nothing
contained herein shall constitute a representation or warranty against, or a
prohibition of, any actions with respect to the borrowing of, arrangement to
borrow, identification of the availability of, and/or

36



securing of, securities of the Company in order for such Buyer (or its broker or
other financial representative) to effect short sales or similar transactions
after the period set forth in the foregoing sentence.

(t) Exercise Procedures. The Company acknowledges and agrees that (i) the form
of Exercise Notice included in the Warrants sets forth the totality of the
procedures required of the Buyers in order to exercise the Warrants and (ii) no
additional legal opinion, other information or instructions shall be required of
the Buyers to exercise their Warrants. Without limiting the preceding sentences,
the Company acknowledges and agrees no ink- original Exercise Notice shall be
required, nor shall any medallion guarantee (or other type of guarantee or
notarization) of any Exercise Notice form be required in order to exercise the
Warrants. The Company shall honor exercises of the Warrants and shall deliver
Warrant Shares in accordance with the terms, conditions and time periods set
forth in the Transaction Documents.

(u) Equal Treatment of Buyers. No consideration (including any modification of
any Transaction Document) shall be offered or paid to any Person to amend or
consent to a waiver or modification of any provision of the Transaction
Documents unless the same consideration is also offered to all of the parties to
the Transaction Documents. For clarification purposes, this provision
constitutes a separate right granted to each Buyer by the Company and negotiated
separately by each Buyer, and is intended for the Company to treat the Buyers as
a class and shall not in any way be construed as the Buyers acting in concert or
as a group with respect to the purchase, disposition or voting of Securities or
otherwise.

(v) Good Standing Certificate; Foreign Qualification Certificates. (i) Within
five (5) calendar days of the Closing Date, the Company shall have delivered to
such Buyer a certificate evidencing the formation and good standing of the
Company issued by the Secretary of State of the State of Delaware, and (ii)
within five (5) Business Days of the Closing Date, a certificates evidencing
NuGenerex Immuno-oncology, Inc.’s qualification as a foreign corporation and
good standing issued by the Secretary of State of the State of Florida.

(w) Closing Documents. On or prior to fourteen (14) calendar days after the
Closing Date, the Company agrees to deliver, or cause to be delivered, to each
Buyer and Schulte Roth & Zabel LLP a complete closing set of the executed
Transaction Documents, Warrants and any other documents required to be delivered
to any party pursuant to Section 7 hereof or otherwise.

5. REGISTER; TRANSFER AGENT INSTRUCTIONS.

(a) Register. The Company shall maintain at its principal executive offices (or
such other office or agency of the Company as it may designate by notice to each
holder of Securities), a register for the Warrants in which the Company shall
record the name and address of the Person in whose name the Warrants have been
issued (including the name and address of each transferee) and the number of
Warrant Shares issuable upon exercise of the Warrants held by such Person. The
Company shall keep the register open and available at all times during business
hours for inspection of any Buyer or its legal representatives with two (2)
Business Days' written notice.

37



(b) Transfer Agent Instructions. The Company shall issue irrevocable
instructions to its transfer agent, and any subsequent transfer agent, in the
form of Exhibit G attached hereto (the "Irrevocable Transfer Agent
Instructions") to issue certificates or credit shares to the applicable balance
accounts at DTC, registered in the name of each Buyer or its respective
nominee(s), for the Common Shares and the Warrant Shares issued at the Closing
or upon exercise of the Warrants in such amounts as specified from time to time
by each Buyer to the Company upon exercise of the Warrants. The Company warrants
that no instruction with respect to the Securities, other than the Irrevocable
Transfer Agent Instructions referred to in this Section 5(b), and stop transfer
instructions to give effect to Section 2(f) hereof, will be given by the Company
to its transfer agent, and that the Securities shall otherwise be freely
transferable on the books and records of the Company as and to the extent
provided in this Agreement and the other Transaction Documents. If a Buyer
effects a sale, assignment or transfer of the Securities in accordance with
Section 2(f), the Company shall permit the transfer and shall promptly instruct
its transfer agent to issue one or more certificates or credit shares to the
applicable balance accounts at DTC in such name and in such denominations as
specified by such Buyer to effect such sale, transfer or assignment. In the
event that such sale, assignment or transfer involves the Common Shares or the
Warrant Shares sold, assigned or transferred pursuant to an effective
registration statement or pursuant to Rule 144, the transfer agent shall issue
such Securities to the Buyer, assignee or transferee, as the case may be,
without any restrictive legend. The Company acknowledges that a breach by it of
its obligations hereunder will cause irreparable harm to a Buyer. Accordingly,
the Company acknowledges that the remedy at law for a breach of its obligations
under this Section 5(b) will be inadequate and agrees, in the event of a breach
or threatened breach by the Company of the provisions of this Section 5(b), that
a Buyer shall be entitled, in addition to all other available remedies, to an
order and/or injunction restraining any breach and requiring immediate issuance
and transfer, without the necessity of showing economic loss and without any
bond or other security being required.

6. CONDITIONS TO THE COMPANY'S OBLIGATION TO SELL.

The obligation of the Company hereunder to issue and sell the Common Shares and
the related Warrants to each Buyer at the Closing is subject to the
satisfaction, at or before the Closing Date, of each of the following
conditions, provided that these conditions are for the Company's sole benefit
and may be waived by the Company at any time in its sole discretion by providing
each Buyer with prior written notice thereof:

(i) Such Buyer shall have executed each of the Transaction Documents to which it
is a party and delivered the same to the Company.

(ii) Such Buyer shall have delivered to the Company the Purchase Price (less, in
the case of the Lead Investor, the amounts withheld pursuant to Section 4(g)),
for the Common Shares and the related Warrants being purchased by such Buyer at
the Closing by wire transfer of immediately available funds pursuant to the wire
instructions provided by the Company.

(iii) The representations and warranties of such Buyer shall be true and correct
as of the date when made and as of the Closing Date as though made at that time

38



(except for representations and warranties that speak as of a specific date
which shall be true and correct as of such specified date), and such Buyer shall
have performed, satisfied and complied in all respects with the covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by such Buyer at or prior to the Closing Date.

7. CONDITIONS TO EACH BUYER'S OBLIGATION TO PURCHASE.

The obligation of each Buyer hereunder to purchase the Common Shares and the
related Warrants at the Closing is subject to the satisfaction, at or before the
Closing Date, of each of the following conditions, provided that these
conditions are for each Buyer's sole benefit and may be waived by such Buyer at
any time in its sole discretion by providing the Company with prior written
notice thereof:

(i) The Company shall have duly executed and delivered to such Buyer (A) each of
the Transaction Documents, (B) the Common Shares (allocated in such amounts as
such Buyer shall request), being purchased by such Buyer at the Closing pursuant
to this Agreement as set forth opposite such Buyer's name in column (3) of the
Schedule of Buyers and delivered to such Buyer a copy from the Company's books
and records evidencing such issuance in book-entry form and (C) the related
Warrants (allocated in such amounts as such Buyer shall request) being purchased
by such Buyer at the Closing pursuant to this Agreement.

(ii) Such Buyer and the Placement Agent shall have received the opinion of
Carmel, Milazzo & Feil LLP, the Company's outside counsel, dated as of the
Closing Date, in substantially the form of Exhibit H attached hereto.

(iii) The Company shall have delivered to such Buyer a certificate evidencing
the formation and good standing of each of the Subsidiaries in such entity's
jurisdiction of formation issued by the Secretary of State (or comparable
office) of such jurisdiction, as of a date within ten (10) calendar days prior
to the Closing Date.

(iv) Except as set forth in Section 4(v)(ii), the Company shall have delivered
to such Buyer a certificate evidencing the Company's and each of its
Subsidiaries' qualification as a foreign corporation and good standing issued by
the Secretary of State (or comparable office) of each jurisdiction in which the
Company and its Subsidiaries conduct business and is required to so qualify, as
of a date within ten (10) calendar days prior to the Closing Date.

(v) The Company shall have delivered to such Buyer a certified copy of the
Certificate of Incorporation as certified by the Secretary of State (or
comparable office) of the Company's jurisdiction of formation within ten (10)
calendar days prior to the Closing Date.

(vi) The Company shall have delivered to such Buyer a certificate, executed by
the Secretary of the Company and dated as of the Closing Date, as to (i) the
resolutions consistent with Section 3(b) as adopted by the Company's Board of
Directors in a

39



form reasonably acceptable to such Buyer, (ii) the Certificate of Incorporation
and (iii) the Bylaws, each as in effect at the Closing, in the form attached
hereto as Exhibit I.

(vii) The representations and warranties of the Company shall be true and
correct as of the date when made and as of the Closing Date as though made at
that time (except for representations and warranties that speak as of a specific
date which shall be true and correct as of such specified date) and the Company
shall have performed, satisfied and complied in all respects with the covenants,
agreements and conditions required by the Transaction Documents to be performed,
satisfied or complied with by the Company at or prior to the Closing Date. Such
Buyer shall have received a certificate, executed by the Chief Executive Officer
of the Company, dated as of the Closing Date, to the foregoing effect and as to
such other matters as may be reasonably requested by such Buyer in the form
attached hereto as Exhibit J.

(viii) The Company shall have delivered to such Buyer a copy of the Irrevocable
Transfer Agent Instructions, which instructions shall have been delivered to and
acknowledged in writing by the Company's transfer agent.

(ix) Such Buyer shall have received the Company's wire instructions on Company
letterhead duly executed by an authorized executive officer of the Company.

(x) The Company shall have delivered to such Buyer a letter from the Company's
transfer agent certifying the number of shares of Common Stock outstanding as of
a date within five (5) calendar days prior to the Closing Date.

(xi) The Company shall have delivered to each Buyer a lock-up agreement in the
form attached hereto as Exhibit K executed and delivered by each of the Persons
listed on Schedule 7(xi) (collectively, the "Lock-Up Agreements").

(xii) The Common Stock (I) shall be designated for quotation or listed on the
Principal Market and (II) shall not have been suspended, as of the Closing Date,
by the SEC or the Principal Market from trading on the Principal Market nor
shall suspension by the SEC or the Principal Market have been threatened, as of
the Closing Date, either (A) in writing by the SEC or the Principal Market or
(B) by falling below the minimum listing maintenance requirements of the
Principal Market.

(xiii) The Company shall have obtained all governmental, regulatory or third
party consents and approvals, if any, necessary for the sale of the Securities.

(xiv) The Company shall have delivered to such Buyer such other documents
relating to the transactions contemplated by this Agreement as such Buyer or its
counsel may reasonably request.

8. TERMINATION. In the event that the Closing shall not have occurred with
respect to a Buyer on or before five (5) Business Days from the date hereof due
to the Company's or such Buyer's failure to satisfy the conditions set forth in
Sections 6 and 7 above (and the nonbreaching party's failure to waive such
unsatisfied condition(s)), the nonbreaching party shall have the option to
terminate this Agreement with respect to such breaching party at the close of
business on such

40



date by delivering a written notice to that effect to each other party to this
Agreement and without liability of any party to any other party; provided,
however, that if this Agreement is terminated pursuant to this Section 8, the
Company shall remain obligated to reimburse the Lead Investor or its
designee(s), as applicable, for the expenses described in Section 4(g) above.

9. MISCELLANEOUS.

(a) Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY. In addition to, but not
in limitation of, any other rights of a Buyer hereunder, if (a) this Agreement
is placed in the hands of an attorney for collection of any indemnification or
other obligation hereunder then outstanding or enforcement or any such
obligation is collected or enforced through any legal proceeding or a Buyer
otherwise takes action to collect amounts due under this Agreement or to enforce
the provisions of this Agreement or (b) there occurs any bankruptcy,
reorganization, receivership of the Company or other proceedings affecting
Company creditors' rights and involving a claim under this Agreement, then the
Company shall pay the costs incurred by such Buyer for such collection,
enforcement or action or in connection with such bankruptcy, reorganization,
receivership or other proceeding, including, without limitation, attorneys' fees
and disbursements.

(b) Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile or .pdf signature shall
be considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
or .pdf signature.

41



(c) Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.

(d) Severability. If any provision of this Agreement is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Agreement so long as this Agreement as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

(e) Entire Agreement; Amendments. This Agreement and the other Transaction
Documents supersede all other prior oral or written agreements between the
Buyers, the Company, their affiliates and Persons acting on their behalf with
respect to the matters discussed herein, and this Agreement, the other
Transaction Documents and the instruments referenced herein and therein contain
the entire understanding of the parties with respect to the matters covered
herein and therein and, except as specifically set forth herein or therein,
neither the Company nor any Buyer makes any representation, warranty, covenant
or undertaking with respect to such matters. No provision of this Agreement may
be amended other than by an instrument in writing signed by the Company and the
Required Holders, and any amendment to this Agreement made in conformity with
the provisions of this Section 9(e) shall be binding on all Buyers and holders
of Securities and the Company. No provisions hereto may be waived other than by
an instrument in writing signed by the party against whom enforcement is sought.
No such amendment shall be effective to the extent that it applies to less than
all of the Buyers or holders of the applicable Securities then outstanding. No
consideration shall be offered or paid to any Person to amend or consent to a
waiver or modification of any provision of any of the Transaction Documents
unless the same consideration (other than the reimbursement of legal fees) also
is offered to all of the parties to the Transaction Documents, holders of Common
Shares or holders of the Warrants, as the case may be. The Company has not,
directly or indirectly, made any agreements with any Buyers relating to the
terms or conditions of the transactions contemplated by the Transaction
Documents except as set forth in the Transaction Documents. Without limiting the
foregoing, the Company confirms that, except as set forth in this Agreement, no
Buyer has made any commitment or promise or has any other obligation to provide
any financing to the Company or otherwise. As used herein, "Required Holders"
means (I) prior to the Closing Date, the Buyers entitled to purchase at the
Closing a majority of the aggregate amount of Common Shares issuable hereunder
and the aggregate amount of Warrant Shares issuable under the Warrants (without
regard to any restriction or limitation on the exercise of the Warrants
contained therein) and shall include the Lead Investor and (II) on or after the
Closing Date, holders of at least a majority of the aggregate amount of
Securities issued and issuable hereunder and under the Warrants held by the
Buyers or successors and assigns of the Buyers pursuant to Section 9(g) (without
regard to

42



any restriction or limitation on the exercise of the Warrants contained therein)
as of the applicable time of determination and shall include the Lead Investor
so long as the Lead Investor or any of its affiliates holds any Securities.

(f) Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement or any of the other
Transaction Documents must be in writing and will be deemed to have been
delivered: (i) upon receipt, when delivered personally; (ii) upon delivery, when
sent by facsimile (provided confirmation of transmission is mechanically or
electronically generated and kept on file by the sending party) or by electronic
mail; (iii) upon delivery, when sent by electronic mail (provided that the
sending party does not receive an automated rejection notice); or (iv) one (1)
Business Day after deposit with an overnight courier service, in each case
properly addressed to the party to receive the same. The addresses, facsimile
numbers and e-mail addresses for such communications shall be:

If to the Company:

Generex Biotechnology Corporation 10102 USA Today Way

Miramar, Florida 33025

Telephone: (416) 364-2551

Attention: Joseph Moscato; Anthony S. Crisci, Esq., CPA

E-mail: jmoscato@nugenerex.com; acrisci@nugenerex.com With a copy (for
informational purposes only) to:



Carmel, Milazzo & Feil LLP

55 West 39th Street, 18th Floor New York, NY 11018 Telephone: (212) 658-0458

Facsimile: (646) 838-1314 Attention: Jeffrey Wofford, Esq. E-mail:
jwofford@cmfllp.com

If to the Transfer Agent:

Securities Transfer Corporation 2901 N. Dallas Parkway, Suite 380

Plano, Texas 75093

Telephone: (469) 633-0101

Facsimile: (469) 633-0088 Attention: Stephanie Zhang

E-mail: SZhang@stctransfer.com

If to a Buyer, to its address, facsimile number and e-mail address set forth on
the Schedule of Buyers, with copies to such Buyer's representatives as set forth
on the Schedule of Buyers,

43



With a copy (for informational purposes only) to:

Schulte Roth & Zabel LLP 919 Third Avenue

New York, New York 10022 Telephone: (212) 756-2000

Facsimile: (212) 593-5955 Attention: Eleazer N. Klein, Esq.

E-mail: eleazer.klein@srz.com

or to such other address, facsimile number and/or e-mail address and/or to the
attention of such other Person as the recipient party has specified by written
notice given to each other party five

(5) calendar days prior to the effectiveness of such change. Written
confirmation of receipt

(A) given by the recipient of such notice, consent, waiver or other
communication, (B) mechanically or electronically generated by the sender's
facsimile machine or e-mail containing the time, date, recipient facsimile
number and an image of the first page of such transmission or (C) provided by an
overnight courier service shall be rebuttable evidence of personal service,
receipt by facsimile or receipt from an overnight courier service in accordance
with clause (i), (ii) or (iii) above, respectively.

(g) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns,
including any purchasers of the Common Shares or the Warrants. The Company shall
not assign this Agreement or any rights or obligations hereunder without the
prior written consent of the Required Holders, including by way of a Fundamental
Transaction (unless the Company is in compliance with the applicable provisions
governing Fundamental Transactions set forth in the Warrants). A Buyer may
assign some or all of its rights hereunder without the consent of the Company,
in which event such assignee shall be deemed to be a Buyer hereunder with
respect to such assigned rights. For the avoidance of doubt, each Buyer may,
without the consent of the Company, assign some or all of its right of
participation set forth in Section 4(m)(iii) to any other Person approved by the
Required Holders, in which event such assignee shall be deemed to be a Buyer
hereunder with respect to such assigned rights, and which assignment may occur

(x) prior to receiving an Offer Notice or (y) after receiving an Offer Notice up
to the date of execution and delivery by the Company and the Buyers of a
purchase agreement relating to the Offered Securities.

(h) No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except that each Indemnitee (as defined below) shall have the right to
enforce the obligations of the Company with respect to Section 9(k).

(i) Survival. Unless this Agreement is terminated under Section 8, the
representations and warranties of the Buyers and the Company contained in
Sections 2 and 3, and the agreements and covenants set forth in Sections 4, 5
and 9 shall survive the Closing. Each Buyer shall be responsible only for its
own representations, warranties, agreements and covenants hereunder.

44



(j) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

(k) Indemnification. In consideration of each Buyer's execution and delivery of
the Transaction Documents and acquiring the Securities thereunder and in
addition to all of the Company's other obligations under the Transaction
Documents, the Company shall defend, protect, indemnify and hold harmless each
Buyer and each other holder of the Securities and all of their stockholders,
partners, members, officers, directors, employees and direct or indirect
investors and any of the foregoing Persons' agents or other representatives
(including, without limitation, those retained in connection with the
transactions contemplated by this Agreement) (collectively, the "Indemnitees")
from and against any and all actions, causes of action, suits, claims, losses,
costs, penalties, fees, liabilities and damages, and expenses in connection
therewith (irrespective of whether any such Indemnitee is a party to the action
for which indemnification hereunder is sought), and including reasonable
attorneys' fees and disbursements (the "Indemnified Liabilities"), incurred by
any Indemnitee as a result of, or arising out of, or relating to (a) any
misrepresentation or breach of any representation or warranty made by the
Company in the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby, (b) any breach of any covenant,
agreement or obligation of the Company contained in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby or
(c) any cause of action, suit or claim brought or made against such Indemnitee
by a third party (including for these purposes a derivative action brought on
behalf of the Company) and arising out of or resulting from (i) the execution,
delivery, performance or enforcement of the Transaction Documents or any other
certificate, instrument or document contemplated hereby or thereby, (ii) any
transaction financed or to be financed in whole or in part, directly or
indirectly, with the proceeds of the issuance of the Securities, (iii) any
disclosure made by such Buyer pursuant to Section 4(i), or (iv) the status of
such Buyer or holder of the Securities as an investor in the Company pursuant to
the transactions contemplated by the Transaction Documents. To the extent that
the foregoing undertaking by the Company may be unenforceable for any reason,
the Company shall make the maximum contribution to the payment and satisfaction
of each of the Indemnified Liabilities that is permissible under applicable law.
Except as otherwise set forth herein, the mechanics and procedures with respect
to the rights and obligations under this Section 9(k) shall be the same as those
set forth in Section 6 of the Registration Rights Agreement.

(l) No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

(m) Remedies. Each Buyer and each holder of the Securities shall have all rights
and remedies set forth in the Transaction Documents and all rights and remedies
which such holders have been granted at any time under any other agreement or
contract and all of the rights which such holders have under any law. Any Person
having any rights under any provision of this Agreement shall be entitled to
enforce such rights specifically (without posting

45



a bond or other security), to recover damages by reason of any breach of any
provision of this Agreement and to exercise all other rights granted by law.
Furthermore, the Company recognizes that in the event that it fails to perform,
observe, or discharge any or all of its obligations under the Transaction
Documents, any remedy at law may prove to be inadequate relief to the Buyers.
The Company therefore agrees that the Buyers shall be entitled to seek temporary
and permanent injunctive relief in any such case without the necessity of
proving actual damages and without posting a bond or other security.

(n) Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever any Buyer exercises a right, election, demand or option
under a Transaction Document and the Company does not timely perform its related
obligations within the periods therein provided, then such Buyer may rescind or
withdraw, in its sole discretion from time to time upon written notice to the
Company, any relevant notice, demand or election in whole or in part without
prejudice to its future actions and rights.

(o) Payment Set Aside. To the extent that the Company makes a payment or
payments to the Buyers hereunder or pursuant to any of the other Transaction
Documents or the Buyers enforce or exercise their rights hereunder or
thereunder, and such payment or payments or the proceeds of such enforcement or
exercise or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside, recovered from, disgorged by or are
required to be refunded, repaid or otherwise restored to the Company, a trustee,
receiver or any other Person under any law (including, without limitation, any
bankruptcy law, foreign, state or federal law, common law or equitable cause of
action), then to the extent of any such restoration the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such enforcement
or setoff had not occurred.

(p) Independent Nature of Buyers' Obligations and Rights. The obligations of
each Buyer under any Transaction Document are several and not joint with the
obligations of any other Buyer, and no Buyer shall be responsible in any way for
the performance of the obligations of any other Buyer under any Transaction
Document. Nothing contained herein or in any other Transaction Document, and no
action taken by any Buyer pursuant hereto or thereto, shall be deemed to
constitute the Buyers as, and the Company acknowledges that the Buyers do not so
constitute, a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the Buyers are in any way acting in concert
or as a group, and the Company shall not assert any such claim with respect to
such obligations or the transactions contemplated by the Transaction Documents
and the Company acknowledges that the Buyers are not acting in concert or as a
group with respect to such obligations or the transactions contemplated by the
Transaction Documents. The Company acknowledges and each Buyer confirms that it
has independently participated in the negotiation of the transaction
contemplated hereby with the advice of its own counsel and advisors. Each Buyer
shall be entitled to independently protect and enforce its rights, including,
without limitation, the rights arising out of this Agreement or out of any other
Transaction Documents, and it shall not be necessary for any other Buyer to be
joined as an additional party in any proceeding for such purpose.

46



[Signature Pages Follow]

47



IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

COMPANY:



GENEREX BIOTECHNOLOGY CORPORATION



By: /s/ Joseph Moscato

Name: Joseph Moscato

Title: President/CEO

48



IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

BUYERS:



ANSON INVESTMENTS MASTER FUND LP



By: Anson Advisors Inc., co-investment advisor to Anson Investments Master Fund
LP

By : /s/ Amin Nathoo

Name: Amin Nathoo

Title: Director

Maximum Percentage to be included in the Series A Warrants: ☐ 4.99% ☒ 9.99%
Maximum Percentage to be included in the Series B Warrants: ☐ 4.99% ☒ 9.99%
Maximum Percentage to be included in the Series C Warrants: ☒4.99% ☐9.99%
Maximum Percentage to be included in the Series D Warrants: ☐ 4.99% ☒ 9.99%



[Signature Page to Securities Purchase Agreement]



49





IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

BUYERS:



ANSON EAST MASTER FUND LP



By: Anson Advisors Inc., co-investment advisor to Anson East Master Fund LP

By: /s/ Amin Nathoo

Name: Amin Nathoo

Title: Director



Maximum Percentage to be included in the Series A Warrants: ☐ 4.99% ☒ 9.99%
Maximum Percentage to be included in the Series B Warrants: ☐ 4.99% ☒ 9.99%
Maximum Percentage to be included in the Series C Warrants: ☒4.99% ☐9.99%
Maximum Percentage to be included in the Series D Warrants: ☐ 4.99% ☒ 9.99%



[Signature Page to Securities Purchase Agreement]

50



IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

L1 CAPITAL GLOBAL OPPORTUNITIES MASTER FUND



By: /s/ David Feldman

Name: David Feldman

Title: Portfolio Manager



Maximum Percentage to be included in the Series A Warrants: ☐ 4.99% ☒ 9.99%
Maximum Percentage to be included in the Series B Warrants: ☐ 4.99% ☒ 9.99%
Maximum Percentage to be included in the Series C Warrants: ☒4.99% ☐9.99%
Maximum Percentage to be included in the Series D Warrants: ☐ 4.99% ☒ 9.99%



[Signature Page to Securities Purchase Agreement]

51





SCHEDULE OF BUYERS

(1)

Buyer

(2)

Address, Facsimile Number and E-mail

(3)

Number of Common Shares

(4)

Purchase Price

(5)

Legal Representative’s Address, Facsimile Number and E-mail

Anson Investments Master Fund LP

c/o Anson Advisors Inc.

155 University Ave., Suite 207

1,913,265 $750,000 Schulte Roth & Zabel LLP 919 Third Avenue Toronto, ON New
York, New York 10022 CANADA M5H 3B7 Attention: Eleazer Klein, Esq. Attn: Amin
Nathoo Facsimile: (212) 593-5955 Notices@ansonfunds.com Telephone: (212)
756-2376 E-mail: eleazer.klein@srz.com Anson East Master Fund LP

c/o Anson Advisors Inc.

155 University Ave., Suite 207

637,755 $250,000 Schulte Roth & Zabel LLP 919 Third Avenue Toronto, ON New York,
New York 10022 CANADA M5H 3B7 Attention: Eleazer Klein, Esq. Attn: Amin Nathoo
Facsimile: (212) 593-5955 Notices@ansonfunds.com Telephone: (212) 756-2376
E-mail: eleazer.klein@srz.com L1 Capital Global Opportunities Master Fund

1688 Meridian Ave,

Miami Beach, FL 33139, Level 7

2,551,020 $1,000,000 TOTAL 5,102,040 $2,000,000



52



EXHIBITS



Exhibit A Form of Series A Warrants

Exhibit B Form of Series B Warrants

Exhibit C Form of Series C Warrants

Exhibit D Form of Series D Warrants

Exhibit E Form of Registration Rights Agreement

Exhibit F Form of Rule 144 Representation Letter

Exhibit G Form of Irrevocable Transfer Agent Instructions

Exhibit H Form of Opinion of Company's Counsel

Exhibit I Form of Secretary's Certificate

Exhibit J Form of Officer's Certificate

Exhibit K Form of Lock-Up Agreement

53



